                  EXHIBIT 13




Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 1 of 74
Charitable Solicitation Licensing
   Division Annual Report
   July 1, 2015 through June 30, 2016

North Carolina Department of the Secretary of State

             Elaine F. Marshall, Secretary

        Charitable Solicitation Licensing Division
                    P.O. Box 29622
                Raleigh, NC 27626-0622
                 Phone: 919-814-5400
                 Email: csl@sosnc.gov
                     www.sosnc.gov


Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 2 of 74
                  2015 - 2016 Charitable Solicitation Licensing Annual Report
                     North Carolina Department of the Secretary of State


                                            Table of Contents

Introduction:        Message from the Secretary

                     Mission Statement and Contact Information

Section One:         Executive Summary of Professional Solicitor Activities

                     1A: North Carolina Data Sorted by Solicitor Name

                     1B: North Carolina Data Sorted by Charity Name

                     1C: National Data Sorted by Solicitor Name

                     1D: National Data Sorted by Charity Name

Section Two:         Charitable/Sponsor Organizations Current Registry

Section Three:       Exempt Organizations Registry

Section Four:        Professional Fundraisers Current Registry

                     4A: Fundraising Consultants Registry

                     4B: Solicitors Registry

Section Five:        Solicitors Contract Report

Section Six:         Charitable/Sponsor Organizations Filing Audited Financial Statements

Section Seven:       Investigation Statistics Report

                     Complaints with Violations Report

                     Enforcement Actions Report

Appendices:          Appendix A: North Carolina General Statute 131F

                     Appendix B: Charitable/Sponsor Organization Application

                     Appendix C: Fundraising Consultant Application

                     Appendix D: Solicitor Application

                     Appendix E: Enforcement Complaint Form and Instructions

                Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 3 of 74
                                    State of North Carolina
                               Department of the Secretary of State
ELAINE F. MARSHALL
SECRETARY OF STATE                                                                               November 2016



         As we embark on the season of giving, the North Carolina Department of the Secretary of State, Charitable
Solicitation Licensing (CSL) Division is issuing the 2015-2016 Charitable Solicitation Licensing Division
Annual Report. The Annual Report includes financial information related specifically to those charities and non-
profits using a professional fundraiser and otherwise required by law to register with the Department of the
Secretary of State.

        North Carolinians responded to solicitations from professional fundraisers in the amount of
$35,431,047.84. This past year donated dollars of $20,600,216.59 went directly to the charity for which the
campaign was being conducted, resulting in an average 58.14% return to the charity for each dollar donated. In
contrast, national solicitation campaigns that included North Carolina citizens that were reported to our office
reflected $689,302,699.20 in gross dollars donated, with $400,037,420.21 or 58.04% of each donated dollar going
to the charitable organization. Giving is down this year both nationally and in North Carolina. Reasons for the
decrease are the withdrawal from and the reduction in the number of solicitation contracts by solicitors in North
Carolina.

         Another reason for the decrease was last year’s unusual number of groups that did not easily fit into the
traditional connotation of “charity” that is usually associated with this report, but were subject to the same
reportring requirements. Most of these groups identified were connected to civic issues or economic development,
amounts from solicitation contracts added significantly to last year’s report, and had no filings for this year’s
report.

         A new bright spot this year was the May 2015 introduction of online filing. The CSL Division received
about one quarter of the charitable or sponsor organizations license applications electronically
(http://www.sosnc.gov/CSL/). The Department remains committed to making sure consumers have easy access to
information that helps to make informed giving decisions. The CSL Enforcement Unit continued its focus on
bringing charities and professional fundraisers into compliance with our solicitation laws. When an organization is
identified as noncompliant, our Department informs the organization of the legal requirements and works to bring
the organization into compliance.

       Each year at this time, I am humbled by the continued generosity of North Carolinians, even during trying
economic times. I thank you for your incredible support of the many charities working to serve our citizens and our
State.

                                        Yours truly,




                                        Elaine F. Marshall




              Case 1:17-cv-00256-MR
                                PO BOX Document    43-14NC Filed
                                       29622 ∙ RALEIGH,          01/22/19 Page 4 of 74
                                                           27626-0622
                                    Mission Statement

The mission of the North Carolina Department of the Secretary of State is to serve and
protect the citizens, the business community, and governmental agencies by facilitating
business activities, by fighting fraud, by providing accurate and timely information, and
by preserving documents and records.

The purpose of the Charitable Solicitation Licensing Division is to maintain a registry of
charitable and sponsor organizations licensed to solicit donations within the state. In
addition, the Division licenses professionals who fundraise on behalf of charitable or
sponsor organizations. The Division also responds to consumer concerns regarding
charitable solicitations and works to enforce the Charitable Solicitation Law on behalf of
all North Carolinians.

The Charitable Solicitation Licensing Annual Report is published by the Charitable
Solicitation Licensing Division to serve as a resource for North Carolina citizens as they
strive to make educated decisions for their charitable dollars.


                             Contact Information for the
                    Charitable Solicitation Licensing Division (CSL)

                                 Post Office Box 29622
                           Raleigh, North Carolina 27626-0622
                                      919-814-5400
                           1-888-830-4989 NC Residents Toll
                                   Free csl@sosnc.gov
                                     www.sosnc.gov

                                  Gail L Eluwa, Director
              Angelia Boone-Hicks, Licensing & Filing Division Supervisor
               Verlyn Chesson Porte, Attorney and Enforcement Supervisor
                                 Jason Ricks, Investigator
             Jeanette Blount, Senior Document Examiner, Licensing & Filing
                 Jennifer L. Dupree, Document Examiner, Enforcement
                       Sarai Brodie, Document Examiner, Licensing & Filing
                Andrea Borden, Document Examiner, Licensing & Filing
                              Donald Cox, Program Assistant


The North Carolina Department of the Secretary of State does not discriminate on the
basis of race, color, national origin, sex, religion, age, or disability in the employment or
the provision of services.




    Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 5 of 74
                      Section Seven:

                   Enforcement Report

A function of the Charitable Solicitation Licensing Division (CSL)
of the North Carolina Department of the Secretary of State is to
enforce the Charitable Solicitation Act found at Chapter 131F of
the North Carolina General Statutes and the related Rules found in
Chapter 11 of Title 18 of the North Carolina Administrative Code.
Enforcement actions are taken on behalf of the citizens of North
Carolina in the public interest. In response to internal leads and
concerns and inquiries from the public and the media, the CSL
Enforcement Unit conducts investigations to determine whether
violations of the Charitable Solicitation Act and relevant Rules
have occurred. Areas of investigation include, but are not limited
to, appropriate public disclosure of a charitable solicitation; how
charitable organizations and the professional fundraising
professionals they employ solicit charitable contributions;
solicitations made by charitable organizations without a valid,
current license; contractual relationships entered into by unlicensed
professional fundraisers; and whether solicited funds are being
used for the purpose(s) represented by the charity and expected by
the public.

This section of the Annual Report includes the following
information for the current reporting period: 1) overall
investigation statistics for the Enforcement Unit and 2) a grid
outlining possible statutory violations and the number of
complaints per violation received by the CSL Division; with a
summary of CSL enforcement actions completed and the current
status of investigated organizations.




   Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 6 of 74
          INVESTIGATION STATISTICS OF CHARITABLE SOLICITATION LICENSING (CSL) DIVISION
                           Cases Closed July 1, 2015 through June 30, 2016
   NUMBER OF
INVESTIGATIONS

      40           Enforcement Action Completed
                         Issued advisory letter, Letter of Concern, Order to Cease and Desist, Order assessing a monetary
                         penalty, Investigative subpoena, or Settlement Agreement, etc.

      26           Ongoing
                         Period for appeal of Administrative Order to the Office of Administrative Hearings (OAH) has not
                         expired, in settlement negotiations, awaiting issuance of Administrative Order, Administrative Order has
                         been appealed to OAH, or investigation in progress will continue into next reporting period.

      8            Exemption
                        Entity provided evidence that met exemption criteria per N.C.G.S. §131F-3; therefore, no enforcement
                        action taken.

      31           Violation Corrected by Entity
                          Entity came into compliance upon receipt of written notice of violation.

      2            No Violation
                         Upon evaluation of investigative findings, entity found not to be in violation of N.C.G.S. §131F.


      3            Other Closures
                         Entity no longer in operation, entity’s operator(s) could not be located, subject matter jurisdiction was
                         lacking, referred to another state or federal agency with appropriate jurisdiction.
________________
     110           Total Number of Investigations Completed for the Period



                                                                                                                         Page 1 of 8

                       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 7 of 74
               STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                                Cases Closed July 1, 2015 through June 30, 2016


                                                                                             NUMBER OF VIOLATIONS

N.C. Gen. Stat. §131F-1

Violation of statutory intent to protect the public by requiring full                                      1
disclosure by persons who solicit contributions from the public of the
purposes for which the contributions are solicited and how the
contributions are used and to prohibit deception, fraud, and
misrepresentation in the solicitation and reporting of contributions.

N.C. Gen. Stat. §131F-10
Failure of for profit collection receptacle owner to display required disclosure                       2
language.

N.C. Gen. Stat. § 131F-20

               (1) Violating or refusing to comply with                                               30
               requirements of the statute.

               Failure to exist as a “person” as defined by §131F-2(16).                               0

               Failure to obtain license prior to entering into contract with professional             0
               fundraiser as required by §131F-20(3).

               Failure of a charitable organization                                                   10
               (or sponsor or person) to obtain or renew
               license as required by §131F-5.




                                                                                                               Page 2 of 8

                           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 8 of 74
STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                 Cases Closed July 1, 2015 through June 30, 2016

Failure to request extension of time for                                      5
renewal and/or to file appropriate
documentation under §131F-5(c) and 6(b).

Failure to provide proof of legal existence                                   0
§131F-6(a)(12)(c).

Failure to make disclosures required under                                    0
§131F-9(b).

Failure to make the collection receptacle                                     2
disclosure required under §131F-9(d).

Failure of fundraising consultant to be                                       1
licensed under §131F-15.

Failure of fundraising consultant to provide proof of                         0
legal existence §131F-15(b)(2).

Failure of fundraising consultant to file                                     1
contracts as required under §131F-15(d) and/or
performing any service before filing the contracts.

Failure of fundraising consultant to file change                              0
in information with Department within seven working
days after the change occurred under §131F-15(g).

Failure of solicitor to be licensed under §131F-16.                           2




                                                                                  Page 3 of 8

           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 9 of 74
STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                 Cases Closed July 1, 2015 through June 30, 2016

Failure of solicitor to have and file the bond or the                          0
alternative required under §131F-16(d)/(d1).

Failure of solicitor to file a solicitation notice as                          1
required under §131F-16(f).

Failure of solicitor to comply with the contract                               1
requirements under §131F-16(g).

Failure of solicitor to comply with the financial                              0
report requirements under §131F-16(h).

Failure of solicitor to comply with the handling of                            0
contributions requirements under §131F-16(i).

Failure of solicitor to comply with the records                                1
requirements of §131F-16(j).

Failure of solicitor to comply with the ticket record                          0
requirements of §131F-16(k).

Failure of solicitor to provide timely records to the                          1
Department under §131F-16(f).

Failure of solicitor to provide information changes                            0
required under §131F-16(m).

Failure of solicitor to comply with disclosure                                 0
requirements of §131F-17.



                                                                                   Page 4 of 8

           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 10 of 74
               STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                                Cases Closed July 1, 2015 through June 30, 2016


               Failure of coventurer to comply with the requirements                          0
               of §131F-18.

(2) Acting as a fundraising consultant or solicitor                                           0
after a license expiration, suspension, or revocation.

Fundraising consultant acting without a                                                       0
license under §131F-15.

Solicitor acting without a license under §131F-16.                                            0

(3) Entering into a contract with or employing an unlicensed                                  0
solicitor or fundraising consultant.

(4) Knowingly filing false or misleading information in                                       0
documents submitted to the Department of the Secretary of
State (SOS) or in response to SOS or Attorney General requests.

(5) Making misrepresentations or misleading statements                                        0
regarding sponsorship or endorsement by someone who has not given
written consent for his/her name to be used.

(6) Representing that a contribution is for a particular                                      0
organization or sponsor or using an emblem, device, or printed
matter associated with an organization or sponsor without the
written consent of that organization or sponsor.

(7) Using a name, symbol, emblem, device, service                                             0



                                                                                                  Page 5 of 8

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 11 of 74
               STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                                Cases Closed July 1, 2015 through June 30, 2016

mark, or statement that is so close to that of another organization
or sponsor that it would mislead the public.

(8) Falsely stating to be a member/representative of                                           0
an organization or sponsor or that one is a member/representative
of law enforcement or emergency services employees.

(9) Misrepresenting or misleading anyone to believe that                                       1
the person on whose behalf a solicitation/sale is conducted is a
charitable organization or sponsor or that proceeds from the
solicitation or sale will be used for charitable or sponsor purposes.

(10) Representing that an organization or sponsor will                                         0
receive greater financial benefits than what has been filed with the
Department or what has been agreed to by the parties.

(11) Using or exploiting the fact of registration or report                                    0
filings to lead any person to believe that the filings are an
endorsement by the State of North Carolina.

(12) Making misrepresentations or misleading statements                                        0
that contributing to or displaying stickers, emblems, or the like
will entitle a person to special treatment by law enforcement or
emergency service employees.




(13) Wearing the uniform of an emergency service employee                                      0



                                                                                                   Page 6 of 8

                           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 12 of 74
               STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                                Cases Closed July 1, 2015 through June 30, 2016

or law enforcement officer or while on duty to solicit contributions
except for a charitable organization or sponsor or for the benefit of
personnel killed or injured in the line of duty or their families.

(14) Soliciting contributions using statements that failure to                                0
contribute will result in a reduced level of law enforcement services to
the person being solicited.

(15) Employing in a solicitation a device or scheme intended                                  0
to defraud or to obtain a contribution by deception, false pretense,
misrepresentation, or false promise.

(16) Notifying any person that he/she has won a prize, received                               0
an award, or is eligible to receive anything of value if that person is
required to make a purchase, pay any money, or submit to a promotion effort.

 (17) Failing to provide complete and timely payment of proceeds                              0
from a campaign or sales promotion to a charitable organization or sponsor.

(18) Failing to apply contributions in a manner substantially                                 1
consistent with the solicitation.

(19) Failing to identify the professional relationship to the                                 0
person for whom the solicitation is being made under §131F-20.



(20) Sending anyone a writing which simulates or resembles                                    0
an invoice unless the intended recipient has actually contracted for



                                                                                                  Page 7 of 8

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 13 of 74
               STATUTORY VIOLATION STATISTICS OF CHARITABLE SOLICITATION LICENSING DIVISION
                                Cases Closed July 1, 2015 through June 30, 2016

goods, property, or services from the organization or solicitor who sent
the writing under §131F-20.

       N.C. Gen. Stat. §131F-23

               Violated or is operating in violation of any of the provisions of this                           11
               Chapter or of the rules adopted or orders issued under this Chapter
               under §131F-23(d)(1).

               Made a false statement in an application, statement, or report required                          0
               to be filed under this Chapter under §131F-23(d)(2).

               Refused or failed, after notice, to produce any records or to disclose any                       5
               information required to be disclosed under this Chapter or the rules
               adopted by the Department under §131F-23(d)(3).

               Made a false statement in response to any request or investigation by the                        0
               Department or the Attorney General under §131F-23(d)(4).

       18 NCAC 11.0503(c)

               Charitable organization that planned no solicitation of contributions in State                    0
               upon license expiration failed to timely file financial report with Department.             ___________

                                                                                        Total Violations        76




                                                                                                                         Page 8 of 8

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 14 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity        Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                   Action(s)     as of 6/30/16
Custom Fundraising    8/16/2013     NCGS 131F-16, soliciting         Order assessing $6,000     6/25/2015      Case appealed to
Solution of Raleigh                 contributions without a          Administrative Penalty                    OAH; Consent
                                    current, valid solicitor’s       and Cease and Desist                      agreement entered
                                    license; NCGS 131F-20(1),        solicitor activities.                     on 1/20/2016,
                                    violate or fail to comply with                                             including reduced
                                    statutory requirements; and                                                penalty of
                                    NCGS 131F-23(d)(1),                                                        $3000.00; renewed
                                    operating in violation of                                                  license valid until
                                    provisions under this                                                      3/31/2017.
                                    Chapter.

Cindy’s Hope Chest    1/27/2014     NCGS 131F-5, soliciting          Order assessing $1,000     8/5/2014       Consent agreement
                                    contributions without            Administrative Penalty                    entered on
                                    current, valid charitable        and Cease and Desist                      2/8/2016, including
                                    solicitation license;            soliciting contributions                  reduced penalty of
                                    NCGS 131F-20(1), violate or      until licensed.                           $500.00; renewed
                                    fail to comply with statutory                                              license valid until
                                    requirements; and NCGS                                                     5/15/2017.
                                    131F-23(d)(1), operating in
                                    violation of Orders issued
                                    under this Chapter.

Home Fires Burning    2/18/2014     NCGS 131F-5, soliciting          Order assessing $1,000     4/1/2014;      Litigation pending.
                                    contributions without            Administrative Penalty     6/23/2014
                                    current, valid charitable        and Cease and Desist
                                    solicitation license; NCGS       soliciting contributions
                                    131F-20(1), violate or fail to   until licensed.
                                    comply with statutory            Subsequent Order to
                                    requirements; and NCGS           enforce prior Order
                                    131F-23(d)(3), failure to        assessing $1000
                                    respond or provide               Administrative Penalty
                                    requested records.

                                                                                                                       Page 1 of 16

                       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 15 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity          Date Opened           Violation(s)              Enforcement Action             Date of          Status
                                                                                                      Action(s)     as of 6/30/16
World Hope Recycling,   2/26/2014     NCGS 131F-10, maintaining         Order assessing $7,000     6/8/2016       Ongoing, unpaid
Inc.                                  collection receptacles            Administrative Penalty                    penalty.
                                      without the mandatory             and Cease and Desist
                                      disclosure language; NCGS         soliciting contributions
                                      131F-20(1), violate or fail to    until collection
                                      comply with statutory             receptacles display the
                                      requirements; and NCGS            mandatory disclosure
                                      131F-23(d)(1), operating in       language.
                                      violation of Orders issued
                                      under this Chapter.
Go Events & Timing,     3/4/2014      NCGS 131F-16(g), failure to       Order assessing $1,000     3/7/2014;      Consent agreement
LLC                                   submit a contract for solicitor   Administrative Penalty                    entered on
                                      services; NCGS 131F-16(f),        for failure to comply                     2/11/2016,
                                      failure to submit a Notice of     with statutory                            including reduced
                                      Solicitation Campaign at least    requirements                              penalty of
                                      five (5) days prior to the                                                  $500.00.; renewed
                                      beginning date of solicitation                                              license valid until
                                      campaign in North Carolina;                                                 3/31/2016.
                                      and NCGS 131F-23(d)(3),
                                      failure to respond or provide
                                      requested records.
Action Donation         6/14/2014     NCGS 131F-16, soliciting          Order assessing $1,000     6/19/2014      Litigation pending.
Services                              contributions without a           Administrative Penalty
                                      current, valid solicitation       and Cease and Desist
                                      license; NCGS 131F-20(1),         solicitor activities.
                                      violate or fail to comply with
                                      statutory requirements; and
                                      NCGS 131F-23(d)(1),
                                      operating in violation of
                                      provisions under this
                                      Chapter.


                                                                                                                          Page 2 of 16

                         Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 16 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity       Date Opened           Violation(s)             Enforcement Action             Date of          Status
                                                                                                  Action(s)     as of 6/30/16
The International    6/16/2014     NCGS 131F-5, soliciting          Order assessing $1,000     2/13/2015;     Ongoing
Orphan Resource                    contributions without            Administrative Penalty     4/4/2016       settlement
Center, Inc.                       current, valid charitable        and Cease and Desist                      negotiations.
                                   solicitation license; NCGS       soliciting contributions
                                   131F-20(1), violate or fail to   until licensed.
                                   comply with statutory            Subsequent Order to
                                   requirements; and NCGS           enforce prior Order
                                   131F-23(d)(3), failure to        assessing $1000
                                   respond or provide               Administrative Penalty
                                   requested records.
Reins From Above     6/17/2014     NCGS 131F-5, soliciting          Order assessing $1,000     8/5/2014       Litigation pending.
Therapeutic Riding                 contributions without            Administrative Penalty
Center, Inc.                       current, valid charitable        and Cease and Desist
                                   solicitation license; NCGS       soliciting contributions
                                   131F-20(1), violate or fail to   until licensed.
                                   comply with statutory
                                   requirements; and NCGS
                                   131F-23(d)(3), failure to
                                   respond or provide
                                   requested records.
Campaign Solutions   7/3/2014      NCGS 131F-20(1), violate or      Order assessing $1,000     7/24/2014      Litigation pending.
                                   fail to comply with statutory    Administrative Penalty
                                   requirements; NCGS §131F-        and Cease and Desist
                                   15, acting as a fundraising      fundraising activities.
                                   consultant on behalf of a
                                   charitable organization in
                                   North Carolina without
                                   holding a valid fundraising
                                   consultant license; and NCGS
                                   131F-23(d)(3), failure to
                                   respond or provide
                                   requested records.

                                                                                                                      Page 3 of 16

                      Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 17 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity            Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                       Action(s)     as of 6/30/16
Fathers Against           9/16/2014     NCGS 131F-5, soliciting          Order assessing $1,000     10/20/2014     Litigation pending.
Violence and Repeat-                    contributions without            Administrative Penalty
Offenders DBA FAVAR                     current, valid charitable        and Cease and Desist
Ministries                              solicitation license; NCGS       soliciting contributions
                                        131F-20(1), violate or fail to   until licensed.
                                        comply with statutory
                                        requirements; and NCGS
                                        131F-23(d)(3), failure to
                                        respond or provide
                                        requested records.
American Pet              10/23/2014    NCGS 131F-5, soliciting          Order assessing $1,000     12/29/2015     Ongoing, unpaid
Association for the                     contributions without            Administrative Penalty                    penalty.
Protection of                           current, valid charitable        and Cease and Desist
Companion Animals                       solicitation license; NCGS       soliciting contributions
                                        131F-20(1), violate or fail to   until licensed.
                                        comply with statutory
                                        requirements; and NCGS
                                        131F-23(d)(3), failure to
                                        respond or provide
                                        requested records.

Save a Pet Rescue         3/30/2015     NCGS 131F-5, soliciting          Order assessing $1,000     3/1/2016       Consent agreement
Group of Iredell County                 contributions without            Administrative Penalty                    entered on
                                        current, valid charitable        and Cease and Desist                      3/7/2016, including
                                        solicitation license; NCGS       soliciting contributions                  reduced penalty of
                                        131F-20(1), violate or fail to   until licensed.                           $500.00; renewed
                                        comply with statutory                                                      license valid until
                                        requirements; and NCGS                                                     5/15/2016.
                                        131F-23(d)(1), operating in
                                        violation of the provisions of
                                        this Chapter.


                                                                                                                           Page 4 of 16

                           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 18 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity          Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                     Action(s)     as of 6/30/16
Friends of Franklin     4/7/2015      NCGS 131F-5, soliciting          Order assessing $1,000     7/22/2015;     Litigation pending.
County Cancer Center,                 contributions without            Administrative Penalty     2/17/2016
Inc.                                  current, valid charitable        and Cease and Desist
                                      solicitation license; NCGS       soliciting contributions
                                      131F-20(1), violate or fail to   until licensed.
                                      comply with statutory            Subsequent Order to
                                      requirements; and NCGS           enforce prior Order
                                      131F-23(d)(3), failure to        assessing $1000
                                      respond or provide               Administrative Penalty
                                      requested records.
Speak Up Magazine,      4/15/2015     NCGS 131F-5, soliciting          Order assessing $1,000     7/23/2015      Consent agreement
Inc.                                  contributions without            Administrative Penalty                    entered on
                                      current, valid charitable        and Cease and Desist                      4/11/2016,
                                      solicitation license; NCGS       soliciting contributions                  including reduced
                                      131F-20(1), violate or fail to   until licensed.                           penalty of $500.00;
                                      comply with statutory                                                      renewed license
                                      requirements; and NCGS                                                     valid until
                                      131F-23(d)(3), failure to                                                  11/15/2016.
                                      respond or provide
                                      requested records.

Project Veritas         5/6/2015      NCGS 131F-20(1), violate or      Order assessing $4,000     5/11/2015      Consent agreement
                                      fail to comply with statutory    Administrative Penalty                    entered on
                                      requirements; and NCGS           and Cease and Desist                      10/14/2015,
                                      131F-23(d)(2), inaccurate        soliciting contributions                  including reduced
                                      statement made in an             until licensed.                           penalty of
                                      application or report                                                      $3000.00; renewed
                                      required to be filed under                                                 license valid until
                                      this Chapter.                                                              8/15/2016.




                                                                                                                         Page 5 of 16

                         Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 19 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity         Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                    Action(s)     as of 6/30/16
Paws Ranch Equine      5/7/2015      NCGS 131F-5, soliciting          Order assessing $1,000     12/10/2015     Litigation pending.
Rescue, Inc.                         contributions without            Administrative Penalty
                                     current, valid charitable        and Cease and Desist
                                     solicitation license; NCGS       soliciting contributions
                                     131F-20(1), violate or fail to   until licensed.
                                     comply with statutory
                                     requirements; and NCGS
                                     131F-23(d)(3), failure to
                                     respond or provide
                                     requested records.

Angel Ark Foundation   5/7/2015      NCGS 131F-5, soliciting          Order assessing $1,000     7/23/2015;     Litigation pending.
                                     contributions without            Administrative Penalty     3/29/2016
                                     current, valid charitable        and Cease and Desist
                                     solicitation license; NCGS       soliciting contributions
                                     131F-20(1), violate or fail to   until licensed.
                                     comply with statutory            Subsequent Order to
                                     requirements; and NCGS           enforce prior Order
                                     131F-23(d)(3), failure to        assessing $1000
                                     respond or provide               Administrative Penalty
                                     requested records.
Kids of Childhood      5/8/2015      NCGS 131F-5, soliciting          Order assessing $1,000     7/31/2015;     Ongoing
Cancer                               contributions without            Administrative Penalty     3/30/2016      compliance issue,
                                     current, valid charitable        and Cease and Desist                      penalty paid.
                                     solicitation license; NCGS       soliciting contributions
                                     131F-20(1), violate or fail to   until licensed.
                                     comply with statutory            Subsequent Order to
                                     requirements; and NCGS           enforce prior Order
                                     131F-23(d)(3), failure to        assessing $1000
                                     respond or provide               Administrative Penalty
                                     requested records.


                                                                                                                        Page 6 of 16

                        Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 20 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity           Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                      Action(s)     as of 6/30/16
Lazy Cat Rescue          5/8/2015      NCGS 131F-5, soliciting          Order assessing $1,000     7/31/2015;     Consent agreement
                                       contributions without            Administrative Penalty     5/30/2016      entered on
                                       current, valid charitable        and Cease and Desist                      4/25/2016,
                                       solicitation license; NCGS       soliciting contributions                  including reduced
                                       131F-20(1), violate or fail to   until licensed.                           penalty of
                                       comply with statutory            Subsequent Order to                       $1000.00;
                                       requirements; and NCGS           enforce prior Order                       withdrew
                                       131F-23(d)(3), failure to        assessing $1000                           registration.
                                       respond or provide               Administrative Penalty
                                       requested records.
Southern Investigative   5/11/2015     NCGS 131F-5, soliciting          Order assessing $1,000     8/4/2015       $1000.00 penalty
Reporting Foundation                   contributions without            Administrative Penalty                    paid on 1/29/2016;
                                       current, valid charitable        and Cease and Desist                      renewed license
                                       solicitation license; NCGS       soliciting contributions                  valid until
                                       131F-20(1), violate or fail to   until licensed.                           7/15/2016
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.


Where Hope Lives         5/15/2016     NCGS 131F-5, soliciting          Order assessing $1,000     7/31/2015      Litigation pending.
Humane Society                         contributions without            Administrative Penalty
                                       current, valid charitable        and Cease and Desist
                                       solicitation license; NCGS       soliciting contributions
                                       131F-20(1), violate or fail to   until licensed.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.

                                                                                                                          Page 7 of 16

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 21 of 74
               Summary of Enforcement Actions: Administrative Orders
         Entity        Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                    Action(s)     as of 6/30/16
Cape Fear Flyers NC,   5/19/2015     NCGS 131F-5, soliciting          Order assessing $1,000     12/10/2015     Consent agreement
Inc.                                 contributions without            Administrative Penalty                    entered on
                                     current, valid charitable        and Cease and Desist                      6/20/2016,
                                     solicitation license; NCGS       soliciting contributions                  including reduced
                                     131F-20(1), violate or fail to   until licensed.                           penalty of $500.00;
                                     comply with statutory                                                      renewed license
                                     requirements; and NCGS                                                     valid until
                                     131F-23(d)(3), failure to                                                  5/15/2017.
                                     respond or provide
                                     requested records.

Randolph Fellowship    5/20/2015     NCGS 131F-5, soliciting          Order assessing $2,000     4/15/2016      Consent agreement
Home, Inc.                           contributions without            Administrative Penalty                    entered on
                                     current, valid charitable        and Cease and Desist                      5/20/2016,
                                     solicitation license after       soliciting contributions                  including reduced
                                     notice; NCGS 131F-20(1),         until licensed.                           penalty of
                                     violate or fail to comply with                                             $1000.00; renewed
                                     statutory requirements; and                                                license valid until
                                     NCGS 131F-23(d)(3), failure                                                11/15/2016.
                                     to respond or provide
                                     requested records.


Cancer Fund of         5/20/2015     NCGS 131F-23, violated           FTC and multistate        5/18/2015       Consent agreement
America, Inc. et al.                 provisions of the Chapter;       court action filed to                     entered on
                                     and NCGS 75-1.1, engaged in      obtain damages,                           4/1/2016.
                                     unfair and deceptive trade       restitution, and other
                                     practice.                        compensation on
                                                                      behalf of citizens, and
                                                                      other relief as the court
                                                                      may deem appropriate.


                                                                                                                        Page 8 of 16

                        Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 22 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity           Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                      Action(s)     as of 6/30/16
Operation Coming         6/16/2015     NCGS 131F-5, soliciting          Order assessing $1,000     2/17/2016      $1000.00 penalty
Home Foundation, Inc.                  contributions without            Administrative Penalty                    paid on 4/18/2016;
                                       current, valid charitable        and Cease and Desist                      renewed license
                                       solicitation license; NCGS       soliciting contributions                  valid until
                                       131F-20(1, violate or fail to    until licensed.                           5/15/2017.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.

The Arc of Wilson        8/5/2015      NCGS 131F-5, soliciting          Order assessing $1,000     1/20/2016      Ongoing
County, Inc.                           contributions without            Administrative Penalty                    compliance issue,
                                       current, valid charitable        and Cease and Desist                      penalty paid.
                                       solicitation license; NCGS       soliciting contributions
                                       131F-20(1), violate or fail to   until licensed.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.

Jonathan’s Outreach      8/31/2015     NCGS 131F-5, soliciting          Order assessing $1,000     1/29/2016      Case appealed to
Network Services, Inc.                 contributions without            Administrative Penalty                    OAH; awaiting
                                       current, valid charitable        and Cease and Desist                      hearing.
                                       solicitation license; NCGS       soliciting contributions
                                       131F-20(1), violate or fail to   until licensed.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.

                                                                                                                          Page 9 of 16

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 23 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity           Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                      Action(s)     as of 6/30/16
Colonial Capital         9/4/2015      NCGS 131F-5, soliciting          Order assessing $1,000     1/29/2016      Consent agreement
Humane Society, Inc.                   contributions without            Administrative Penalty                    entered on
                                       current, valid charitable        and Cease and Desist                      5/9/2016, including
                                       solicitation license; NCGS       soliciting contributions                  reduced penalty of
                                       131F-20(1), violate or fail to   until licensed.                           $500.00; renewed
                                       comply with statutory                                                      license valid until
                                       requirements; and NCGS                                                     7/15/2016.
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.

Great Dane Rescue of     9/8/2015      NCGS 131F-5, soliciting          Order assessing $1,000     2/1/2016       Ongoing, unpaid
the Carolinas                          contributions without            Administrative Penalty                    penalty.
                                       current, valid charitable        and Cease and Desist
                                       solicitation license; NCGS       soliciting contributions
                                       131F-20(1), violate or fail to   until licensed.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.
Mitchell County Animal   9/15/15       NCGS 131F-5. soliciting          Order assessing $1,000     7/31/2015      Litigation pending.
Rescue, Inc.                           contributions without            Administrative Penalty
                                       current, valid charitable        and Cease and Desist
                                       solicitation license; NCGS       soliciting contributions
                                       131F-20(1), violate or fail to   until licensed.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.


                                                                                                                         Page 10 of 16

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 24 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity            Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                       Action(s)     as of 6/30/16
NC Yorkie Rescue, Inc.    9/28/2015     NCGS 131F-5, soliciting          Order assessing $1,000     2/4/2016       Ongoing, unpaid
                                        contributions without            Administrative Penalty                    penalty.
                                        current, valid charitable        and Cease and Desist
                                        solicitation license; NCGS       soliciting contributions
                                        131F-20(1), violate or fail to   until licensed.
                                        comply with statutory
                                        requirements; and NCGS
                                        131F-23(d)(3), failure to
                                        respond or provide
                                        requested records.

United States Equine      10/2/2015     NCGS 131F-5 soliciting           Order assessing $1,000     2/4/2016       Ongoing, unpaid
Rescue League, Inc.                     contributions without            Administrative Penalty                    penalty.
                                        current, valid charitable        and Cease and Desist
                                        solicitation license; NCGS       soliciting contributions
                                        131F-20(1), violate or fail to   until licensed.
                                        comply with statutory
                                        requirements; and NCGS
                                        131F-23(d)(3), failure to
                                        respond or provide
                                        requested records.

Accelerate Brain Cancer   10/21/2015    NCGS 131F-5 soliciting           Order assessing $1,000     2/12/2016      $1000.00 penalty
Cure, Inc.                              contributions without            Administrative Penalty                    paid on 6/12/2016.
                                        current, valid charitable        and Cease and Desist
                                        solicitation license; NCGS       soliciting contributions
                                        131F-20(1), violate or fail to   until licensed.
                                        comply with statutory
                                        requirements; and NCGS
                                        131F-23(d)(3), failure to
                                        respond or provide
                                        requested records.

                                                                                                                         Page 11 of 16

                           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 25 of 74
              Summary of Enforcement Actions: Administrative Orders
        Entity             Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                        Action(s)     as of 6/30/16
New Beginnings Center      12/8/2015     NCGS 131F-5 soliciting           Order assessing $1,000     2/16/2016      Consent agreement
                                         contributions without            Administrative Penalty                    entered on
                                         current, valid charitable        and Cease and Desist                      6/23/2016,
                                         solicitation license; NCGS       soliciting contributions                  including reduced
                                         131F-20(1), violate or fail to   until licensed.                           penalty of $500.00;
                                         comply with statutory                                                      withdrew
                                         requirements; and NCGS                                                     registration.
                                         131F-23(d)(3), failure to
                                         respond or provide
                                         requested records.

Winston-Salem              12/29/2015    NCGS 131F-5 soliciting           Order assessing $1,000     2/22/2016      $1000.00 penalty
Professional                             contributions without            Administrative Penalty                    paid on 4/18/2016;
Firefighters Association                 current, valid charitable        and Cease and Desist                      renewed license
                                         solicitation license; NCGS       soliciting contributions                  valid until
                                         131F-20(1), violate or fail to   until licensed.                           9/15/2016.
                                         comply with statutory
                                         requirements; and NCGS
                                         131F-23(d)(3), failure to
                                         respond or provide
                                         requested records.

North Carolina             1/5/2016      NCGS 131F-5 soliciting           Order assessing $1,000     2/18/2016      Litigation pending.
Therapeutic Riding                       contributions without            Administrative Penalty
Center                                   current, valid charitable        and Cease and Desist
                                         solicitation license; NCGS       soliciting contributions
                                         131F-20(1), violate or fail to   until licensed.
                                         comply with statutory
                                         requirements; and NCGS
                                         131F-23(d)(3), failure to
                                         respond or provide
                                         requested records.

                                                                                                                           Page 12 of 16

                            Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 26 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity          Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                     Action(s)     as of 6/30/16
American Dream          1/14/2016     NCGS 131F-16, soliciting         Order assessing $1,000     2/18/2016      Case appealed to
Crafter, LLC                          contributions without a          Administrative Penalty.                   OAH; awaiting
                                      current, valid solicitor’s                                                 hearing
                                      license; NCGS 131F-20(1),
                                      violate or fail to comply with
                                      statutory requirements; and
                                      NCGS 131F-23(d)(1),
                                      operating in violation of
                                      provisions under this
                                      Chapter.

Humane Society of       1/15/2016     NCGS 131F-5, soliciting          Order assessing $1,000     2/18/2016      $1000.00 penalty
Richmond County, Inc.                 contributions without            Administrative Penalty                    paid on 4/18/2016;
                                      current, valid charitable        and Cease and Desist                      renewed license
                                      solicitation license; NCGS       soliciting contributions                  valid until
                                      131F-20(1), violate or fail to   until licensed.                           11/15/2016.
                                      comply with statutory
                                      requirements; and NCGS
                                      131F-23(d)(3), failure to
                                      respond or provide
                                      requested records.
Thomas Davis            3/18/2016     NCGS 131F-5, soliciting          Order assessing $1,000     6/20/2016      Ongoing, unpaid
Defending Dreams                      contributions without            Administrative Penalty                    penalty.
Foundation, Inc.                      current, valid charitable        and Cease and Desist
                                      solicitation license; NCGS       soliciting contributions
                                      131F-20(1), violate or fail to   until licensed.
                                      comply with statutory
                                      requirements; and NCGS
                                      131F-23(d)(3), failure to
                                      respond or provide
                                      requested records.


                                                                                                                       Page 13 of 16

                         Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 27 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity         Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                    Action(s)     as of 6/30/16
Keep Durham Beautiful, 3/21/2016     NCGS 131F-5, soliciting          Order assessing $1,000     6/20/2016      Ongoing, unpaid
Inc.                                 contributions without            Administrative Penalty                    penalty.
                                     current, valid charitable        and Cease and Desist
                                     solicitation license; NCGS       soliciting contributions
                                     131F-20(1), violate or fail to   until licensed.
                                     comply with statutory
                                     requirements; and NCGS
                                     131F-23(d)(3), failure to
                                     respond or provide
                                     requested records.

Edgecombe-Nash         3/21/2016     NCGS 131F-5, soliciting          Order assessing $1,000     6/21/2016      Ongoing, unpaid
Humane Society, Inc.                 contributions without            Administrative Penalty                    penalty.
                                     current, valid charitable        and Cease and Desist
                                     solicitation license; NCGS       soliciting contributions
                                     131F-20(1), violate or fail to   until licensed.
                                     comply with statutory
                                     requirements; and NCGS
                                     131F-23(d)(3), failure to
                                     respond or provide
                                     requested records.

Me Fine Foundation,    3/22/2016     NCGS 131F-5, soliciting          Order assessing $1,000     5/9/2016       Ongoing, unpaid
Inc.                                 contributions without            Administrative Penalty                    penalty.
                                     current, valid charitable        and Cease and Desist
                                     solicitation license; NCGS       soliciting contributions
                                     131F-20(1), violate or fail to   until licensed.
                                     comply with statutory
                                     requirements; and NCGS
                                     131F-23(d)(3), failure to
                                     respond or provide
                                     requested records.

                                                                                                                      Page 14 of 16

                        Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 28 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity      Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                 Action(s)     as of 6/30/16
Roanoke Chowan      3/23/2016     NCGS 131F-5 soliciting           Order assessing $1,000     6/21/2016      Ongoing, unpaid
Humane Society                    contributions without            Administrative Penalty                    penalty.
                                  current, valid charitable        and Cease and Desist
                                  solicitation license; NCGS       soliciting contributions
                                  131F-20(1), violate or fail to   until licensed.
                                  comply with statutory
                                  requirements; and NCGS
                                  131F-23(d)(3), failure to
                                  respond or provide
                                  requested records.

A Leg to Stand On   3/23/2016     NCGS 131F-5, soliciting          Order assessing $1,000     6/21/2016      Ongoing, unpaid
                                  contributions without            Administrative Penalty                    penalty.
                                  current, valid charitable        and Cease and Desist
                                  solicitation license; NCGS       soliciting contributions
                                  131F-20(1), violate or fail to   until licensed.
                                  comply with statutory
                                  requirements; and NCGS
                                  131F-23(d)(3), failure to
                                  respond or provide
                                  requested records.

I Am My Sister      3/28/2016     NCGS 131F-5, soliciting          Order assessing $1,000     6/21/2016      Ongoing, unpaid
                                  contributions without            Administrative Penalty                    penalty.
                                  current, valid charitable        and Cease and Desist
                                  solicitation license; NCGS       soliciting contributions
                                  131F-20(1), violate or fail to   until licensed.
                                  comply with statutory
                                  requirements; and NCGS
                                  131F-23(d)(3), failure to
                                  respond or provide
                                  requested records.

                                                                                                                   Page 15 of 16

                     Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 29 of 74
             Summary of Enforcement Actions: Administrative Orders
        Entity           Date Opened            Violation(s)            Enforcement Action             Date of          Status
                                                                                                      Action(s)     as of 6/30/16
BridgeWay Associates     3/30/2016     NCGS 131F-16, failed to          Denied application and     5/18/2016      Case appealed to
NP                                     comply with licensing            refused to license.                       OAH; dismissed by
                                       provision.                                                                 Administrative Law
                                                                                                                  Judge at hearing
                                                                                                                  pursuant to NCGS
                                                                                                                  131F-16(e).
Purfect Purbaby Rescue   6/17/16       NCGS 131F-5, soliciting          Order assessing $1,000     6/23/2016      Ongoing, unpaid
                                       contributions without            Administrative Penalty                    penalty.
                                       current, valid charitable        and Cease and Desist
                                       solicitation license; NCGS       soliciting contributions
                                       131F-20(1), violate or fail to   until licensed.
                                       comply with statutory
                                       requirements; and NCGS
                                       131F-23(d)(3), failure to
                                       respond or provide
                                       requested records.




                                                                                                                        Page 16 of 16

                          Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 30 of 74
                  Appendices




Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 31 of 74
                        Appendix A:

          North Carolina General Statute
                  Chapter 131F
The Purpose of Chapter 131F of the North Carolina General
Statutes (N.C.G.S.) as stated by the North Carolina General
Assembly, in the full text of the law follows:

The General Assembly recognizes the right of persons or
organizations to conduct solicitation activities. It is the intent of
the General Assembly to protect the public by requiring full
disclosure by persons who solicit contributions from the public for
the purposes for which the contributions are solicited and how the
contributions are actually used. It is the intent of the General
Assembly to prohibit deception, fraud, and misrepresentation in the
solicitation and reporting of contributions.

This section of the Charitable Solicitation Licensing Annual
Report provides the public with the full content of Chapter 131F.
The activities of the Charitable Solicitation Licensing Section of
the Department of the Secretary of State function under this Law.




  Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 32 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

Preface
This document presents the full text of North Carolina’s statutes and administrative rules
regulating organizations, businesses, and persons that solicit contributions from North Carolina
residents through use of charitable appeals.
Sources for updated information
The North Carolina General Assembly website at www.ncga.state.nc.us/ maintains and updates
a downloadable version of Chapter 131F of the North Carolina General Statutes.
The Office of Administrative Hearings website at www.oah.state.nc.us/ maintains and updates a
downloadable version of Chapter 11 of Title 18 of the North Carolina Administrative Code.

I. Statute Reference: Chapter 131F. Solicitation of Contributions.
This version of Chapter 131F omits article headings and historical footnotes.

§ 131F-1. Purpose.
    The General Assembly recognizes the right of persons or organizations to conduct
solicitation activities. It is the intent of the General Assembly to protect the public by requiring
full disclosure by persons who solicit contributions from the public of the purposes for which the
contributions are solicited and how the contributions are actually used. It is the intent of the
General Assembly to prohibit deception, fraud, and misrepresentation in the solicitation and
reporting of contributions.

§ 131F-2. Definitions.
    The following definitions apply in this Chapter:
           (1)    "Association" means any voluntary statewide organization of persons for
                  common ends especially as in an organized group working together or
                  periodically meeting because of common interests, beliefs, or professions.
                  These associations may serve charitable organizations including
                  environmental, health, educational, humane, patriotic, scientific, artistic,
                  social welfare, and civic.
           (2)    "Charitable" means for a benevolent purpose, including environmental, health,
                  educational, humane, patriotic, scientific, artistic, social welfare, and civic.
           (3)    "Charitable organization" means any person who has or holds out as having a
                  section 501(c)(3) tax exempt determination by the Internal Revenue Service
                  and operates for a charitable purpose, or a person who is or holds himself out
                  to be established for a charitable or civic purpose; or a person who employs a
                  charitable or civic appeal as the basis of a solicitation, or employs an appeal
                  that suggests there is a charitable or civic purpose for the appeal. "Charitable
                  organization" includes a chapter, branch, area office, or similar affiliate
                  soliciting contributions within the State for a charitable organization which
                  has its principal place of business outside the State.

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 1 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 33 of 74
North Carolina Department of the Secretary of State
Charitable Solicitation Licensing                                        Statute and Rule Reference

           (4)      "Charitable sales promotion" means an advertising or sales campaign that
                    represents that the purchase or use of goods or services offered by a
                    coventurer is to benefit a charitable organization. The provision of advertising
                    services alone to a charitable organization does not constitute a charitable
                    sales promotion.
           (4a)     "Collection Receptacle" means an unattended box, bin, canister, or other
                    similar container used for the solicitation and collection of clothing and
                    household goods and other miscellaneous items.
            (5)     "Contribution" means a promise, pledge, grant of any money or property,
                    financial assistance, or any other thing of value in response to a solicitation.
                    "Contribution" includes, in the case of a charitable organization or sponsor
                    offering a good or service to the public, the excess of the price at which the
                    charitable organization or sponsor or any person acting on behalf of the
                    charitable organization or sponsor sells the good or service to the public over
                    the fair market value of the good or service. "Contribution" does not include
                    bona fide fees, dues, or assessments paid by members if the membership is not
                    conferred solely as consideration for making a contribution in response to a
                    solicitation. "Contribution" does not include funds obtained by a charitable
                    organization or sponsor under government grants or contracts.
           (6)      "Coventurer" means any person who, for compensation, conducts a charitable
                    sales promotion or a sponsor sales promotion, other than in connection with
                    the solicitation of contributions.
           (7)      "Department" means the Department of the Secretary of State.
           (8)      "Emergency service employees" means employees who are firefighters,
                    ambulance drivers, emergency medical technicians, or paramedics.
           (9)      "Federated fund-raising organization" means a federation of independent
                    charitable organizations which have voluntarily joined together, including a
                    united way, united arts fund, or community chest, for the purpose of raising
                    and distributing contributions and where membership does not confer
                    operating authority and control of the individual organization upon the
                    federated group organization.
           (10)     "Fund-raising consultant" means any person who meets all of the following:
                    a.       Is retained by a charitable organization or sponsor for a fixed fee or
                             rate under a written agreement to plan, manage, conduct, consult, or
                             prepare material for the solicitation of contributions in this State.
                    b.       Does not solicit contributions or employ, procure, or engage any
                             person to solicit contributions.
                    c.       Does not at any time have custody or control of contributions.
           (11)     "Fund-raising costs" means those costs incurred in inducing others to make
                    contributions to a charitable organization or sponsor for which the
                    contributors will receive no direct economic benefit. Fund-raising costs
                    include salaries, rent, acquiring and obtaining mailing lists, printing, mailing,
                    all direct and indirect costs of soliciting, and the cost of unsolicited
                    merchandise sent to encourage contributions.
CSL Contact Information:                                                       ISSUED: September 20, 2012
Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
Facsimile: (919) 807-2220                                                                  Page 2 of 28

      Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 34 of 74
North Carolina Department of the Secretary of State
Charitable Solicitation Licensing                                        Statute and Rule Reference

           (12)  "Law enforcement officers" means persons who are elected, appointed, or
                 employed by the State or any political subdivision of the State and who meet
                 either of the following:
                 a.       Are vested with the authority to bear arms and make arrests and have
                          primary responsibility to prevent and detect crime or enforce the
                          criminal, traffic, or highway laws of the State.
                 b.       Have responsibility for supervision, protection, care, custody, or
                          control of inmates within a correctional institution.
           (12a) "Maintenance" means to keep in working order in order to ensure that
                 something continues to work properly and includes regular checks and the
                 completion of any required repairs and adjustments.
           (13) "Membership" means the relationship of a person to an organization that
                 entitles that person to the privileges, professional standing, honors, or other
                 direct benefits of the organization in addition to the right to vote, elect
                 officers, and hold office in the organization.
           (14) "Owner" means any person who has a direct or indirect interest in any
                 fund-raising consultant or solicitor.
           (15) "Parent organization" means that part of a charitable organization or sponsor
                 which coordinates, supervises, or exercises control over policy, fund-raising,
                 and expenditures, or assists or advises one or more chapters, branches, or
                 affiliates of a charitable organization or sponsor.
           (16) "Person" means any individual, organization, trust, foundation, association,
                 group, entity, partnership, corporation, society, or any combination of these
                 acting as a unit.
           (17) "Religious institution" means any church, ecclesiastical, or denominational
                 organization, or any established physical place for worship in this State at
                 which nonprofit religious services and activities are regularly conducted, and
                 any bona fide religious groups that do not maintain specific places of worship.
                 "Religious institution" includes any separate group or corporation that forms
                 an integral part of a religious institution that is exempt from federal income
                 tax under the provisions of section 501(c)(3) of the Internal Revenue Code,
                 and that is primarily supported by funds solicited inside its own membership
                 or congregation.
           (18) "Solicitation" means a request, directly or indirectly, for money, property,
                 financial assistance, or any other thing of value on the plea or representation
                 that it will be used for a charitable or sponsor purpose or will benefit a
                 charitable organization or sponsor. "Solicitation" may occur by any of the
                 following methods:
                 a.       Any oral or written request.
                 b.       Any announcement to the press, radio, or television, by telephone or
                          telegraph, or by any other communication device.
                 c.       Distributing, posting, or publishing any handbill, written
                          advertisement, or other publication that directly or by implication
                          seeks to obtain any contribution.
CSL Contact Information:                                                       ISSUED: September 20, 2012
Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
Facsimile: (919) 807-2220                                                                  Page 3 of 28

      Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 35 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

                     d.       Selling or offering or attempting to sell any good, service, chance,
                              right, or any thing of value to benefit a charitable organization or
                              sponsor.
                     e.        Placing or maintaining a collection receptacle in public view for the
                               purpose of collecting donated clothing, household items, and other
                               items for resale.
                     The selling or offering or attempting to sell is a "solicitation" whether or not
                     the person making the solicitation receives any contribution. It is not a
                     "solicitation" when a person applies for a grant or an award to the government
                     or to an organization that is exempt from federal income taxation under
                     section 501(a) of the Internal Revenue Code and described in section 501(c)
                     of the Internal Revenue Code.
            (19)     "Solicitor" means any person who, for compensation, does not qualify as a
                     fund-raising consultant and does either of the following:
                     a.       Performs any service, including the employment or engagement of
                              other persons or services, to solicit contributions for a charitable
                              organization or sponsor.
                     b.       Plans, conducts, manages, consults, whether directly or indirectly, in
                              connection with the solicitation of contributions for a charitable
                              organization or sponsor.
            (20)     "Sponsor" means a person who is or holds out to others as soliciting
                     contributions by the use of any name that implies affiliation with emergency
                     service employees or law enforcement officers and who is not a charitable
                     organization. "Sponsor" includes a chapter, branch, or affiliate that has its
                     principal place of business outside the State, if this chapter, branch, or affiliate
                     solicits or holds out to be soliciting contributions in this State.
            (21)     "Sponsor purpose" means any program or endeavor performed to benefit
                     emergency service employees or law enforcement officers.
            (22)     "Sponsor sales promotion" means an advertising or sales campaign conducted
                     by a coventurer who represents that the purchase or use of goods or services
                     offered by the coventurer will be used for a sponsor purpose or donated to a
                     sponsor. The provision of advertising services alone to a sponsor does not
                     constitute a sponsor sales promotion.

§ 131F-3. Exemptions.
    The following are exempt from the provisions of this Chapter:
           (1)    Any person who solicits charitable contributions for a religious institution.
           (2)    Solicitation of charitable contributions by the federal, State, or local
                  government, or any of their agencies.
           (3)    Any person who receives less than twenty-five thousand dollars ($25,000) in
                  contributions in any calendar year and does not provide compensation to any
                  officer, trustee, organizer, incorporator, fund-raiser, or solicitor.
           (4)    Any educational institution, the curriculum of which, in whole or in part, is
                  registered, approved, or accredited by the Southern Association of Colleges
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 4 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 36 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

                     and Schools or an equivalent regional accrediting body, any educational
                     institution in compliance with Article 39 of Chapter 115C of the General
                     Statutes, any foundation or department having an established identity with any
                     of these educational institutions, and any organization with a membership that
                     is composed solely of 20 or more educational institutions as defined in this
                     Chapter.
            (5)      Any hospital licensed pursuant to Article 5 of Chapter 131E or Article 2 of
                     Chapter 122C of the General Statutes and any foundation or department
                     having an established identity with that hospital if the governing board of the
                     hospital, authorizes the solicitation and receives an accounting of the funds
                     collected and expended.
            (6)      Any noncommercial radio or television station.
            (7)      A qualified community trust as provided in 26 C.F.R. § 1.170A-9(e)(10)
                     through (e)(14).
            (8)      A bona fide volunteer or bona fide employee or salaried officer of a charitable
                     organization or sponsor.
            (9)      An attorney, investment counselor, or banker who advises a person to make a
                     charitable contribution.
            (10)     A volunteer fire department, REACT (Radio Emergency Associated
                     Communications Teams), rescue squad, or emergency medical service.
            (11)     A Young Men's Christian Association or a Young Women's Christian
                     Association.
            (12)     A nonprofit continuing care facility licensed under Article 64 of Chapter 58 of
                     the General Statutes.
            (13)     Any tax exempt nonprofit fire or emergency medical service organization
                     involved in the sale of goods or services that does not ask for a donation.

§ 131F-4. Reserved for future codification purposes.

§ 131F-5. Licensure of charitable organizations and sponsors required.
    (a)      License Required. – Unless exempted under G.S. 131F-3, a charitable organization,
sponsor, or person that intends to solicit contributions in this State, to have funds solicited on its
behalf, or to participate in a charitable sales promotion or sponsor sales promotion shall obtain a
license by filing an application with the Department, obtaining approval of that application by
the Department, and paying the applicable fee.
    (b)      Departmental Review. – The Department shall examine each application filed by a
charitable organization or sponsor and shall determine whether the licensing requirements are
satisfied. If the Department determines that the requirements are not satisfied, the Department
shall notify the charitable organization or sponsor within 10 days after its receipt of the
application. If the Department does not notify the charitable organization or sponsor within 10
days, the application is deemed to be approved and the license shall be granted. Within seven
days after receipt of a notification that the requirements are not satisfied, the charitable
organization or sponsor may file a petition for a contested case. The State has the burden of proof
in the contested case. The contested case hearing must be held within seven days after the
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 5 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 37 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

petition is filed. A recommended decision must be made within three days of the hearing. A final
decision must be made within two days after the recommended decision. The contested case
hearing proceedings shall be conducted in accordance with Chapter 150B of the General Statutes
except that the time limits and provisions set forth in this section shall prevail to the extent of any
conflict. The applicant shall be permitted to continue to operate or continue operations pending
judicial review of the Department's denial of the application. The Department shall make rules
regarding the custody and control of any funds collected during the review period and disposal of
such funds in the event the denial of the application is affirmed on appeal.
     (c)     License Renewal. – The license shall be renewed on an annual basis. Any change in
information from the original application for a license shall be filed annually on or before the
fifteenth day of the fifth calendar month after the close of each fiscal year in which the charitable
organization or sponsor solicited in this State, or by the date of any applicable extension of the
federal filing date, whichever is later, provided that extensions given under this section shall not
exceed three months after the initial renewal date or eight months after the conclusion of the year
for which financial information is due at the time of renewal. A charitable organization or
sponsor whose federal filing date has been extended shall, within seven days after receipt,
forward a copy of the document granting the extension to the Department.
     (d)     Extension of Time. – For good cause shown, the Department may extend the time for
the license renewal and the annual filing of updated information for a period not to exceed 60
days, during which time the previous license shall remain in effect.

§ 131F-6. Information required for licensure.
    (a)    Initial Information Required. – The initial application for a license for a charitable
organization or sponsor shall be submitted on a form provided by the Department, signed under
oath by the treasurer or chief fiscal officer of the charitable organization or sponsor, and shall
include the following:
           (1)      The name of the charitable organization or sponsor, the purpose for which it is
                    organized, the name under which it intends to solicit contributions, and the
                    purpose for which the contributions to be solicited will be used.
           (2)      The principal street address and telephone number of the charitable
                    organization or sponsor and the street address and telephone numbers of any
                    offices in this State or, if the charitable organization or sponsor does not
                    maintain an office in this State, the name, street address, and telephone
                    number of the person who has custody of its financial records. The parent
                    organization that files a consolidated registration statement under G.S. 131F-7
                    on behalf of its chapters, branches, or affiliates shall additionally provide the
                    street addresses and telephone numbers of all of its locations in this State.
           (3)      The names and street addresses of the officers, directors, trustees, and the
                    salaried executive personnel.
           (4)      The date when the charitable organization's or sponsor's fiscal year ends.
           (5)      A list or description of the major program activities.
           (6)      The names, street addresses, and telephone numbers of the individuals or
                    officers who have final responsibility for the custody of the contributions and
                    who will be responsible for the final distribution of the contributions.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 6 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 38 of 74
North Carolina Department of the Secretary of State
Charitable Solicitation Licensing                                        Statute and Rule Reference

           (7)      The name of the individuals or officers who are in charge of any solicitation
                    activities.
           (8)      A financial report for the immediately preceding fiscal year upon a form
                    provided by the Department. The report shall include the following:
                    a.       The balance sheet.
                    b.       A statement of support, revenue, and expenses, and any change in the
                             fund balance.
                    c.       Repealed by Session Laws 1995 (Regular Session, 1996), c. 748, s.
                             1.3.
                    d.       A statement of expenses in the following categories:
                             1.      Program.
                             2.      Management and general.
                             3.      Fund-raising.
           (9)      In substitution for the information described in subdivisions (3), (4), (5), (6),
                    and (8) of this subsection, a charitable organization or sponsor may submit, at
                    the time the application is filed, a copy of its Internal Revenue Service Form
                    990 and Schedule A filed for the preceding fiscal year, or a copy of its Form
                    990-EZ filed for the preceding fiscal year.
           (10)     A charitable organization or sponsor may include a financial report which has
                    been audited by an independent certified public accountant or an audit with
                    opinion by an independent certified public accountant. In the event that a
                    charitable organization or sponsor elects to file this, this optional filing shall
                    be noted in the Department's annual report submitted under G.S. 131F-30.
           (11)     A newly organized charitable organization or sponsor with no financial
                    history shall file a budget for the current fiscal year.
           (12)     A statement indicating all of the following:
                    a.       Whether or not the charitable organization or sponsor is authorized by
                             any other state to solicit contributions.
                    b.       Whether or not the charitable organization or sponsor or any of its
                             officers, directors, trustees, or salaried executive personnel have been
                             enjoined in any jurisdiction from soliciting contributions or have been
                             found to have engaged in unlawful practices in the solicitation of
                             contributions or administration of charitable assets.
                    c.       Whether or not the charitable organization or sponsor has had its
                             authority denied, suspended, or revoked by any governmental agency,
                             together with the reasons for the denial, suspension, or revocation.
                    d.       Whether or not the charitable organization or sponsor has voluntarily
                             entered into an assurance of voluntary compliance or agreement
                             similar to that set forth in G.S. 131F-24(c), together with a copy of that
                             agreement.
           (13)     The names, street addresses, and telephone numbers of any solicitor,
                    fund-raising consultant, or coventurer who is acting or has agreed to act on
                    behalf of the charitable organization or sponsor, together with a statement
                    setting forth the specific terms of the arrangements for salaries, bonuses,
CSL Contact Information:                                                       ISSUED: September 20, 2012
Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
Facsimile: (919) 807-2220                                                                  Page 7 of 28

      Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 39 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

                     commissions, expenses, or other compensation to be paid the fund-raising
                     consultant, solicitor, or coventurer, and the amounts received from each of
                     them, if any.
             (14) With initial licensing only, when and where the organization was established,
                     the tax-exempt status of the organization, and a copy of any federal tax
                     exemption determination letter. If the charitable organization or sponsor has
                     not received a federal tax exemption determination letter at the time of initial
                     licensing, a copy of the determination shall be filed with the Department
                     within 30 days after receipt of the determination by the charitable organization
                     or sponsor. If the organization is subsequently notified by the Internal
                     Revenue Service of any challenge to its continued entitlement to federal tax
                     exemption, the charitable organization or sponsor shall notify the Department
                     of this fact within 30 days after receipt.
    (b)      Renewal Information Required. – A license shall be renewed on an annual basis. The
charitable organization or sponsor shall submit any changes in the information submitted from
the initial application.

§ 131F-7. Consolidated application and renewal.
    (a)      Election to File Consolidated Application. – Each chapter, branch, member, or
affiliate of a parent organization or association that is required to obtain a license under G.S.
131F-5 shall either file a separate application or shall report the required information to its parent
organization or association. The parent organization or association may then file, on a form
provided by the Department, a consolidated application for the parent organization or association
and its chapters, branches, members, and affiliates located in this State.
    (b)      Consolidated Financial Information. – If all contributions received by chapters,
branches, or affiliates are remitted directly into the parent organization's centralized accounting
system from which all disbursements are made, the parent organization may submit one
consolidated financial report as part of the application on a form provided by the Department.
    (c)      Renewal Information. – The parent organization or association may file the
information required for a renewal of a license in a consolidated form provided by the
Department.

§ 131F-8. License fees.
    (a)     Required Fees. – Except as provided in subsections (b) and (c) of this section, every
charitable organization or sponsor shall pay the following fees with each license application:
            (1)    Fifty dollars ($50.00), if the contributions received for the last fiscal year were
                   less than one hundred thousand dollars ($100,000).
            (2)    One hundred dollars ($100.00), if the contributions received for the last fiscal
                   year were one hundred thousand dollars ($100,000) or more, but less than two
                   hundred thousand dollars ($200,000).
            (3)    Two hundred dollars ($200.00), if the contributions received for the last fiscal
                   year were two hundred thousand dollars ($200,000) or more.
    (b)     Exemption. – A licensed charitable organization or sponsor that received less than
five thousand dollars ($5,000) in the last calendar or fiscal year shall not pay a fee.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 8 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 40 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

    (c)      Parent Organization. – A parent organization or association filing on behalf of one or
more chapters, branches, members, or affiliates shall pay a single license fee for itself and its
other chapters, branches, members, or affiliates. These license fees shall be imposed as follows:
             (1)     One hundred dollars ($100.00) for a parent organization or association and
                     one to five chapters, branches, members, or affiliates.
             (2)     Two hundred dollars ($200.00) for a parent organization or association and 6
                     to 10 chapters, branches, members, or affiliates.
             (3)     Two hundred fifty dollars ($250.00) for a parent organization or association
                     and 11 to 15 chapters, branches, members, or affiliates.
             (4)     Four hundred dollars ($400.00) for a parent organization or association and 16
                     or more chapters, branches, members, or affiliates.
    (d)      Late Filing. – A charitable organization or sponsor which fails to file the renewal
information by the due date may be assessed an additional fee for the late filing. The late filing
fee shall be established by rule of the Department and shall not exceed twenty-five dollars
($25.00) for each month or part of a month after the date on which the information was due to be
filed or after the period of extension granted for the filing.

§ 131F-9. Disclosure requirements of charitable organizations and sponsors.
    (a)     Contributions for Expressed Purpose. – A charitable organization or sponsor shall
solicit contributions only for the purpose expressed in its application and may apply
contributions only in a manner substantially consistent with that purpose.
    (b)     Disclosures. – A charitable organization or sponsor soliciting in this State shall
include all of the following disclosures at the point of solicitation:
            (1)     The name of the charitable organization and state of the principal place of
                    business of the charitable organization or sponsor.
            (2)     A description of the purpose for which the solicitation is being made.
            (3)     Upon request, the name and either the address or telephone number of a
                    representative to whom inquiries could be addressed.
            (4)     Upon request, the amount of the contribution which may be deducted as a
                    charitable contribution under federal income tax laws.
            (5)     Upon request, the source from which a written financial statement may be
                    obtained. The financial statement shall be for the immediate past fiscal year
                    and shall be consistent with G.S. 131F-6. The written financial statement shall
                    be provided within 14 days after the request and shall state the purpose for
                    which funds are raised, the total amount of all contributions raised, the total
                    costs and expenses incurred in raising contributions, the total amount of
                    contributions dedicated to the stated purpose or disbursed for the stated
                    purpose, and whether the services of another person or organization have been
                    contracted to conduct solicitation activities.
    (c)     Printed Disclosure. – Every charitable organization or sponsor that is required to
obtain a license under G.S. 131F-5 shall conspicuously display in type of a minimum size nine
points, the following statement on every printed solicitation, written confirmation, receipt, or
reminder of a contribution:

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 9 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 41 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

    "Financial information about this organization and a copy of its license are available from the
State Solicitation Licensing Branch at [telephone number]. The license is not an endorsement by
the State."
    The statement shall be made conspicuous by use of one or more of the following:
underlining, a border, or bold type. When the solicitation consists of more than one piece, the
statement shall be displayed prominently in the solicitation materials, but not necessarily on
every page.
    (d)     Collection Receptacle Disclosure. – Any person who is required to obtain a license
under any provision of this Chapter and who is soliciting donated clothing, household items, and
other items for resale through the use of a collection receptacle shall display on all sides of each
collection receptacle a permanent sign or label with the name of the charitable organization or
sponsor for whom the solicitation is made and the phone number or electronic mail address of a
contact at the charitable organization or sponsor. The sign or label shall be placed on all sides of
the collection receptacle with the required information printed in letters that are no less than
three inches in height and no less than one-half inch in width and in a color that contrasts with
the color of the collection receptacle so that the sign or label is clearly visible. Upon request, the
charitable organization or sponsor must provide the donor with documentation of its tax exempt
status and license issued under this Chapter.

§ 131F-10. Disclosure requirements for other organizations.
     Any person who is not a charitable organization or sponsor and who places or maintains a
collection receptacle in public view for the purpose of collecting donated clothing, household
items, and other items for resale shall display on all sides of each collection receptacle a
permanent sign or label with the phone number or electronic mail address of a contact for the
person and the following statement: "This is not a charity. Donations made here support a
for-profit business and are not tax deductible." The sign or label shall be placed on all sides of
the collection receptacle with the required information printed in letters that are no less than
three inches in height and no less than one-half inch in width and in a color that contrasts with
the color of the collection receptacle so that the sign or label is clearly visible. Upon request, the
person must provide the donor with documentation of its license issued under this Chapter.

§§ 131F-11 through 131F-14. Reserved for future codification purposes.

§ 131F-15. License required for fund-raising consultant.
    (a)    License Required. – Unless exempted under G.S. 131F-3, a person shall not act as a
fund-raising consultant in this State unless that person has obtained a license from the
Department.
    (b)    License Application. – Applications for a license or renewal of a license shall be
submitted on a form provided by the Department, shall be signed under oath, and shall include
the following:
           (1)    The street address and telephone number of the principal place of business of
                  the applicant and any street addresses of business locations in this State if the
                  principal place of business is located outside this State.
           (2)    The form of the applicant's business.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 10 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 42 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

            (3)      The names and residence addresses of all officers, directors, and owners.
            (4)      Whether any of the owners, directors, officers, or employees of the applicant
                     are related as parent, child, spouse, or sibling to any of the following
                     individuals:
                     a.      Other directors, officers, owners, or employees of the applicant.
                     b.      Any officer, director, trustee, or employee of any charitable
                             organization or sponsor under contract to the applicant.
                     c.      Any supplier or vendor providing goods or services to any charitable
                             organization or sponsor under contract to the applicant.
             (5)     Whether the applicant or any of the applicant's officers, directors, employees,
                     or owners have, within the last five years, been convicted of any felony, or of
                     any misdemeanor arising from the conduct of a solicitation for a charitable
                     organization or sponsor or charitable or sponsor purpose, or been enjoined
                     from violating a charitable solicitation law in this or any other state.
     (c)     Fees. – The application for an initial or renewal license shall be accompanied by a
license fee of two hundred dollars ($200.00). A fund-raising consultant that is a partnership or
corporation may obtain a license for and pay a single fee on behalf of all of its partners,
members, officers, directors, agents, and employees. In that case, the names and street addresses
of all of the officers, employees, and agents of the fund-raising consultant and all other persons
with whom the fund-raising consultant has contracted to work under its direction shall be listed
in the license application. Each license is valid for one year or a part of one year and expires on
March 31 of each year. The license may be renewed on or before March 31 of each year for
additional one-year periods upon application to the Department and payment of the license fee.
     (d)     Contracts. – Every contract or agreement between a fund-raising consultant and a
charitable organization or sponsor shall be in writing, signed by two authorized officials of the
charitable organization or sponsor, and filed by the fund-raising consultant with the Department
at least five days prior to the performance of any service by the fund-raising consultant.
Solicitation under the contract or agreement shall not begin before the filing of the contract or
agreement. The contract shall contain all of the following provisions:
             (1)     A statement of the charitable purpose or sponsor purpose for which the
                     solicitation campaign is being conducted.
             (2)     A statement of the respective obligations of the fund-raising consultant and
                     the charitable organization or sponsor.
             (3)     A clear statement of the fee that will be paid to the fund-raising consultant.
             (4)     The effective and termination dates.
             (5)     A statement that the fund-raising consultant shall not, at any time, have
                     control or custody of contributions.
     (e)     Departmental Review. – The Department shall examine each application or renewal
filed by a fund-raising consultant and determine whether the requirements are satisfied. If the
Department determines that the requirements are not satisfied, the Department shall notify the
fund-raising consultant within 10 days after its receipt of the application or renewal. If the
Department does not respond within 10 days, the license is deemed approved. Within seven days
after receipt of a notification that the license requirements are not satisfied, the applicant may file
a petition for a contested case. The State has the burden of proof in the contested case. The
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 11 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 43 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

contested case hearing must be held within seven days after the petition is filed. A recommended
decision must be made within three days of the hearing. A final decision must be made within
two days after the recommended decision. The contested case hearing proceedings shall be
conducted in accordance with Chapter 150B of the General Statutes, except that the time limits
and provisions set forth in this section shall prevail to the extent of any conflict. The applicant
shall be permitted to continue to operate or continue operations pending judicial review of the
Department's denial of the application. The Department shall make rules regarding the custody
and control of any funds collected during the review period and disposal of such funds in the
event the denial of the application is affirmed on appeal.
    (f)     Fund. – All license fees shall be paid to the Department and deposited into the
Solicitation of Contributions Fund to be used to pay the costs incurred in administering and
enforcing this Chapter.
    (g)     Change in Information. – Unless otherwise provided, any material change in
information filed with the Department pursuant to this section shall be reported in writing to the
Department within seven working days after the change occurred.

§ 131F-16. License required for solicitors.
    (a)      Licensure Required. – Unless exempted under G.S. 131F-3, a person shall not act as a
solicitor in this State unless that person has obtained a license from the Department and paid the
applicable fees.
    (b)      Applications. – Applications for a license or renewal of a license shall be submitted
on a form provided by the Department, shall be signed under oath, and shall include the
following information:
             (1)     The street address and telephone number of the principal place of business of
                     the applicant and any North Carolina street addresses if the principal place of
                     business is located outside this State.
             (2)     The form of the applicant's business.
             (3)     The place and date when the applicant, if other than an individual, was legally
                     established.
             (4)     The names and residence addresses of all officers, directors, and owners.
             (5)     A statement as to whether any of the owners, directors, officers, or employees
                     of the applicant are related as parent, spouse, child, or sibling to:
                     a.      Any other directors, officers, owners, or employees of the applicant.
                     b.      Any officer, director, trustee, or employee of any charitable
                             organization or sponsor under contract to the applicant.
                     c.      Any supplier or vendor providing goods or services to any charitable
                             organization or sponsor under contract to the applicant.
             (6)     A statement as to whether the applicant or any of the directors, officers,
                     persons with a controlling interest in the applicant, or employees or agents
                     involved in solicitation have been convicted, within the last five years, of any
                     felony, or of a misdemeanor arising from the conduct of a solicitation for any
                     charitable organization or sponsor or charitable or sponsor purpose, or been
                     enjoined from violating a charitable solicitation law in this or any other state.
             (7)     The names of all persons in charge of any solicitation activity.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 12 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 44 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

    (c)      Fees. – The application for an initial or renewal license shall be accompanied by a fee
of two hundred dollars ($200.00). A solicitor that is a partnership or corporation may register for
and pay a single fee on behalf of all of the partners, members, officers, directors, agents, and
employees. In that case, the names and street addresses of all the officers, employees, and agents
of the solicitor and all other persons with whom the solicitor has contracted to work under that
solicitor's direction, including solicitors, shall be listed in the license application or furnished to
the Department within five days after the date of employment or contractual arrangement. Each
license is valid for one year or a part of one year and expires on March 31 of each year. The
license may be renewed on or before March 31 of each year for an additional one-year period
upon application to the Department and payment of the license fee.
    (d)      Bond. – A solicitor shall, at the time of application or renewal of the license, file with
and have approved by the Department a bond with a surety authorized to do business in this State
and to which the solicitor is the principal obligor. The amount of the bond shall be determined as
follows:
             (1)     Twenty thousand dollars ($20,000), if the contributions received for the last
                     fiscal year were less than one hundred thousand dollars ($100,000).
             (2)     Thirty thousand dollars ($30,000), if the contributions received for the last
                     fiscal year were at least one hundred thousand dollars ($100,000) but less than
                     two hundred thousand dollars ($200,000).
             (3)     Fifty thousand dollars ($50,000), if the contributions received for the last
                     fiscal year were at least two hundred thousand dollars ($200,000).
The solicitor shall maintain the bond in effect as long as the license is in effect. The liability of
the surety under the bond shall not exceed an all-time aggregate liability of fifty thousand dollars
($50,000). The bond, which may be in the form of a rider to a larger blanket liability bond, shall
be payable to the State and to any person who may have a cause of action against the principal
obligor of the bond for any liability arising out of a violation by the obligor of any provision of
this Chapter or any rule adopted under this Chapter.
    (d1) In lieu of the bond required under subsection (d) of this section, a solicitor may
submit a certificate of deposit in the amount as for a bond pursuant to subsection (d) of this
section. The certificate of deposit shall be payable to the State and unrestrictively endorsed to the
Department; or, in the case of a negotiable certificate of deposit, unrestrictively endorsed to the
Department; or, in the case of a nonnegotiable certificate of deposit, assigned to the Department
in a form satisfactory to the Department. Access to the certificate of deposit in favor of the State
is subject to the same conditions as for a bond under subsection (d) of this section and shall
extend for a period not less than four years after the solicitor ceases activities that are subject to
this Chapter. The Department shall deliver to the State Treasurer certificates of deposit submitted
under this section.
    (e)      Departmental Review. – The Department shall examine each application filed by a
solicitor. If the Department determines that the requirements are not satisfied, the Department
shall notify the solicitor within 10 days after its receipt of the application. If the Department does
not respond within 10 days, the license is deemed approved. Within seven days after receipt of a
notification that the requirements are not satisfied, the applicant may request a hearing. The state
shall bear the burden of proof at such hearing. The hearing shall be held within seven days after
receipt of the request. Any recommended order, if one is issued, shall be rendered within three
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 13 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 45 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

days after the hearing. The final order shall then be issued within two days after the
recommended order. If there is no recommended order, the final order shall be issued within five
days after the hearing. The proceedings shall be conducted in accordance with Chapter 150B of
the General Statutes, except that the time limits and provision set forth in this subsection prevail
to the extent of any conflict. The applicant shall be permitted to continue to operate or continue
operations pending judicial review of the Department's denial of the application. The Department
shall make rules regarding the custody and control of any funds collected during the review
period and disposal of such funds in the event the denial of the application is affirmed on appeal.
    (f)     Solicitation Notice. – No less than five days before commencing any solicitation
campaign or event, the solicitor shall file with the Department a solicitation notice on a form
provided by the Department. The notice shall be signed and sworn to by the contracting officer
of the solicitor and shall include:
            (1)      A description of the solicitation event or campaign.
            (2)      Each location and telephone number from which the solicitation is to be
                     conducted.
            (3)      The legal name and residence address of each person responsible for directing
                     and supervising the conduct of the campaign.
            (4)      A statement as to whether the solicitor will, at any time, have custody of
                     contributions.
            (5)      The account number and location of each bank account where receipts from
                     the campaign are to be deposited.
            (6)      A full and fair description of the charitable or sponsor program for which the
                     solicitation campaign is being carried out as provided in the contract between
                     the solicitor and the charitable organization or sponsor.
            (7)      The fund-raising methods to be used.
            (8)      A copy of the contract executed in accordance with subsection (g) of this
                     section.
    (g)     Contracts. – Each contract or agreement between a solicitor and a charitable
organization or sponsor for each solicitation campaign shall be in writing, shall be signed by two
authorized officials of the charitable organization or sponsor, one of whom shall be a member of
the organization's governing body and one of whom shall be the authorized contracting officer
for the solicitor. Each contract or agreement shall contain all of the following provisions:
            (1)      A statement of the charitable or sponsor purpose and program for which the
                     solicitation campaign is being conducted.
            (2)      A statement of the respective obligations of the solicitor and the charitable
                     organization or sponsor.
            (3)      A statement of the guaranteed minimum percentage of the gross receipts from
                     contributions which will be remitted to the charitable organization or sponsor.
                     If the solicitation involves the sale of goods, services, or tickets to a
                     fund-raising event, the percentage of the purchase price which will be remitted
                     to the charitable organization or sponsor. Any stated percentage shall exclude
                     any amount which the charitable organization or sponsor shall pay as
                     fund-raising costs.

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 14 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 46 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

            (4)      A statement of the percentage of the gross revenue for which the solicitor
                     shall be compensated. If the compensation of the professional solicitor is not
                     contingent upon the number of contributions or the amount of revenue
                     received, the compensation shall be expressed as a reasonable estimate of the
                     percentage of the gross revenue, and the contract shall clearly disclose the
                     assumptions upon which the estimate is based. The stated assumptions shall
                     be based upon all of the relevant facts known to the solicitor regarding the
                     solicitation to be conducted by the solicitor.
            (5)      The effective and termination dates of the contract.
    (h)     Financial Report. – Within 90 days after a solicitation campaign has been completed
and on the anniversary of the commencement of a solicitation campaign lasting more than one
year, the solicitor shall provide to the charitable organization or sponsor and file with the
Department a financial report of the campaign, including the gross revenue received, an
itemization of all expenses incurred, and the fixed percentage of the gross revenue that the
charitable organization or sponsor received as a benefit from the solicitation campaign. The
report shall be completed on a form provided by the Department and shall be signed by an
authorized official of the solicitor who shall certify under oath that the report is true and correct.
    (i)     Handling of Contributions. – Each contribution collected by or in the custody of the
solicitor shall be solely in the name of the charitable organization or sponsor on whose behalf the
contribution was solicited. Not later than two days after receipt of each contribution, the solicitor
shall deposit the entire amount of the contribution in an account at a bank or other federally
insured financial institution, which account shall be in the name of that charitable organization or
sponsor. The charitable organization or sponsor shall have sole control of all withdrawals from
the account and the solicitor shall not be given the authority to withdraw any deposited funds
from the account.
    (j)     Records of Solicitors. – During each solicitation campaign, and for not less than three
years after its completion, the solicitor shall maintain the following records:
            (1)      The date and amount of each contribution received and the name, address, and
                     telephone number of each contributor.
            (2)      The name and residence street address of each employee, agent, and any other
                     person, however designated, who is involved in the solicitation, the amount of
                     compensation paid to each, and the dates on which the payments were made.
            (3)      A record of all contributions that at any time are in the custody of the solicitor.
            (4)      A record of all expenses incurred by the solicitor for the payment of which the
                     solicitor is liable.
            (5)      A record of all expenses incurred by the solicitor for the payment of which the
                     charitable organization or sponsor is liable.
            (6)      The location of each bank or financial institution in which the solicitor has
                     deposited revenue from the solicitation campaign and the account number of
                     each account in which the deposits were made.
            (7)      A copy of each pitch sheet or solicitation script used during the completed
                     solicitation campaign.


 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 15 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 47 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

            (8)      If a refund of a contribution has been requested, the name and address of each
                     person requesting the refund. If a refund was made, the amount and the date it
                     was made.
    (k)     Records of Tickets. – If the solicitor sells tickets to any event and represents that the
tickets will be donated for use by another person, the solicitor shall maintain for at least three
years the following records:
            (1)      The name and address of each contributor who purchases or donates tickets
                     and the number of tickets purchased or donated by the contributor.
            (2)      The name and address of each organization that receives the donated tickets
                     for the use of others, and the number of tickets received by the organization.
    (l)     Review of Records. – Any of the records described in this section shall be made
available to the Department upon request and shall be furnished within 10 days after the request.
    (m)     Change in Information. – Unless otherwise provided in this Chapter, any change in
any information filed with the Department under this section shall be reported in writing to the
Department within seven days after the change occurs.
    (n)     License Rescinded. – Any person licensed as a solicitor shall permanently lose that
person's license if it is determined that that person, any officer or director thereof, any person
with a ten percent (10%) or greater interest therein, or any person the solicitor employs, engages,
or procures to solicit for compensation, has been convicted in the last five years of a crime
arising from the conduct of a solicitation for a charitable organization or sponsor or a charitable
purpose or sponsor purpose.

§ 131F-17. Disclosure requirements of solicitors.
    (a)   General Disclosures. – A solicitor shall comply with the following disclosures:
          (1)    Prior to orally requesting a contribution or along with a written request for a
                 contribution, a solicitor shall clearly disclose:
                 a.      The name of the solicitor as on file with the Department.
                 b.      If the individual acting on behalf of the solicitor identifies himself by
                         name, the individual's legal name.
                 c.      That the caller is a paid solicitor.
          (2)    In the case of a solicitation campaign conducted orally, whether by telephone
                 or otherwise, any written confirmation, receipt, or reminder sent to any person
                 who has contributed or has pledged to contribute, shall include a clear
                 disclosure of the information required under subdivision (1) of this subsection.
          (3)    In addition to the information required by subdivision (1) of this subsection,
                 any written confirmation, receipt, or reminder of contribution made pursuant
                 to an oral solicitation and any written solicitation shall conspicuously state in
                 type of a minimum of nine points:
                     "Financial information about the solicitor and a copy of its license are
                 available from the State Solicitation Licensing Branch at [telephone number].
                 The license is not an endorsement by the State."
                     The statement shall be made conspicuous by use of one or more of the
                 following: underlining, a border, or bold type. When the solicitation materials

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 16 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 48 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

                   consist of more than one piece, the statement shall be displayed prominently
                   in the solicitation materials, but not necessarily on every page.
           (4)     If requested by the person being solicited, the solicitor shall inform that
                   person, in writing, within 14 days of the request, of the fixed percentage of the
                   gross revenue or the reasonable estimate of the percentage of the gross
                   revenue that the charitable organization or sponsor will receive as a benefit
                   from the solicitation campaign.
           (5)     If requested by the person being solicited, the solicitor shall inform that
                   person, in writing, within 14 days of the request, of the percentage of the
                   contribution which may be deducted as a charitable contribution under federal
                   income tax laws.
    (b)    Tickets. – A solicitor shall not represent that tickets to any event will be donated for
use by another person, unless:
           (1)     The solicitor has the written commitments from persons stating that they will
                   accept donated tickets and specifying the number of tickets they are willing to
                   accept.
           (2)     The written commitments are filed with the Department prior to any
                   solicitation.
The contributions solicited for donated tickets shall not be more than the amount representing the
number of ticket commitments received from persons and filed with the Department. At least
seven days before the date of the event, the solicitor shall give all donated tickets to each person
that made the written commitment to accept them.

§ 131F-18. Requirements of coventurers.
    (a)     Written Consent. – Prior to the commencement of any charitable sales promotion or
sponsor sales promotion in this State conducted by a coventurer on behalf of a charitable
organization or sponsor, the coventurer shall obtain the written consent of the charitable
organization or sponsor whose name will be used during the charitable sales promotion or
sponsor sales promotion.
    (b)     Rules. – The Department may adopt rules requiring disclosure in advertising for a
charitable sales promotion or sponsor sales promotion of information relating to the portion or
amount that will benefit the charitable organization or sponsor or the charitable purpose or
sponsor purpose.
    (c)     Final Accounting. – A final accounting for each charitable sales promotion or sponsor
sales promotion shall be prepared by the coventurer following completion. The final accounting
shall be provided to the charitable organization or sponsor on whose behalf the sales promotion
was conducted within 10 days after a request by the charitable organization or sponsor. The final
accounting shall be kept by the coventurer for a period of three years, unless the coventurer and
the charitable organization or sponsor mutually agree that the accounting should be kept by the
charitable organization or sponsor instead of the coventurer. A copy of the final accounting shall
be provided to the Department no later than 10 days after the Department requests it.

§ 131F-19. Reserved for future codification purposes.

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 17 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 49 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

§ 131F-20. Prohibited acts.
    It is unlawful for any person to:
             (1)    Violate or fail to comply with the requirements of this Chapter.
             (2)    Act as a fund-raising consultant or solicitor after the expiration, suspension, or
                    revocation of that person's license.
             (3)    Enter into any contract or agreement with or employ a fund-raising consultant
                    or solicitor unless that fund-raising consultant or solicitor is licensed by the
                    Department.
             (4)    Knowingly file false or misleading information in any document required to
                    be filed with the Department or in response to any request or investigation by
                    the Department or the Attorney General.
             (5)    Make misrepresentations or misleading statements to the effect that any other
                    person sponsors or endorses the solicitation, approves of its purpose, or is
                    connected therewith, when that person has not given written consent to the use
                    of that person's name.
             (6)    Represent that a contribution is for or on behalf of a charitable organization or
                    sponsor, or to use any emblem, device, or printed matter belonging to or
                    associated with a charitable organization or sponsor, without first being
                    authorized in writing to do so by the charitable organization or sponsor.
             (7)    Use a name, symbol, emblem, device, service mark, or statement so closely
                    related or similar to that used by another charitable organization or sponsor
                    that the use would mislead the public.
             (8)    Falsely state that the person is a member of or a representative of a charitable
                    organization or sponsor or falsely state or represent that the person is a
                    member of or represents law enforcement officers or emergency service
                    employees.
             (9)    Misrepresent or mislead anyone by any manner, means, practice, or device to
                    believe that the person on whose behalf the solicitation or sale is being
                    conducted is a charitable organization or sponsor, or that any of the proceeds
                    of the solicitation or sale will be used for charitable or sponsor purposes.
             (10) Represent that a charitable organization or sponsor will receive a fixed or
                    estimated percentage of the gross revenue from a solicitation campaign greater
                    than that identified in filings with the Department under this Chapter, or that a
                    charitable organization or sponsor will receive an actual or estimated dollar
                    amount or percentage per unit of goods or services purchased or used in the
                    charitable or sponsor sales promotion that is greater than that agreed to by the
                    coventurer and the charitable organization or sponsor.
             (11) Use or exploit the fact of registration or the filing of any report with any
                    governmental agency to lead any person to believe that the registration in any
                    manner constitutes an endorsement or approval by the State. However, use of
                    the statement required in G.S. 131F-9(c) or G.S. 131F-17(a)(3) is not a
                    prohibited use or exploitation.
             (12) Make misrepresentations or misleading statements to the effect that the
                    donation of a contribution or the display of any sticker, emblem, or insignia
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 18 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 50 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

                     offered to contributors shall entitle a person to any special treatment by
                     emergency service employees or law enforcement officers in the performance
                     of their official duties.
            (13)     Solicit contributions from another person while wearing the uniform of an
                     emergency service employee or law enforcement officer, or while on duty as
                     an emergency service employee or law enforcement officer, except where the
                     solicitation is for a charitable organization or sponsor or except when
                     soliciting contributions to benefit an emergency service employee or law
                     enforcement officer who has been injured in the line of duty or to benefit the
                     family or dependents of an emergency service employee or law enforcement
                     officer who has been killed in the line of duty.
            (14)     Solicit contributions on behalf of another person using any statement that the
                     failure to make a contribution shall result in a reduced level of law
                     enforcement services being provided to the public or the person solicited.
            (15)     Employ in any solicitation any device or scheme to defraud or to obtain a
                     contribution by means of any deception, false pretense, misrepresentation, or
                     false promise.
            (16)     Notify any other person by any means, as part of an advertising scheme or
                     plan, that the other person has won a prize, received an award, or has been
                     selected or is eligible to receive anything of value if the other person is
                     required to purchase goods or services, pay any money to participate in, or
                     submit to a promotion effort.
            (17)     Fail to provide complete and timely payment to a charitable organization or
                     sponsor of the proceeds from a solicitation campaign or a charitable or
                     sponsor sales promotion.
            (18)     Fail to apply contributions in a manner substantially consistent with the
                     solicitation.
            (19)     Fail to identify the professional relationship to the person for whom the
                     solicitation is being made.
            (20)     To send to any person a writing which simulates or resembles an invoice
                     unless the intended recipient has contracted for goods, property, or services
                     from the charitable organization or solicitor who sends the writing.



§ 131F-21. Violation as deceptive or unfair trade practice.
    Any person who commits an act or practice that violates any provision of this Chapter
engages in an unfair trade practice in violation of G.S. 75-1.1.

§ 131F-22. Criminal penalties.
    Except as otherwise provided in this Chapter and in addition to any administrative or civil
penalties, any person who willfully and knowingly violates a provision of this Chapter commits a
Class 1 misdemeanor.

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 19 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 51 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

§ 131F-23. Enforcement.
    (a)     Investigation. – The Department may conduct an investigation of any person
whenever there is an allegation or appearance, either upon complaint or otherwise, that a
violation of this Chapter or of any rule adopted or of any order issued pursuant to this Chapter
has occurred or is about to occur.
    (b)     Subpoena Power. – The Department may issue and serve subpoenas and subpoenas
duces tecum to compel the attendance of witnesses and the production of all books, accounts,
records, and other documents and materials relevant to an examination or investigation. The
Department, or its duly authorized representative, may administer oaths and affirmations to any
person.
    (c)     Court Action. – In the event of substantial noncompliance with a subpoena or
subpoena duces tecum issued or caused to be issued by the Department, the Department may
petition the superior court of the county in which the person subpoenaed resides or has the
principal place of business for an order requiring the subpoenaed person to appear and testify and
to produce any books, accounts, records, and other documents as are specified in the subpoena
duces tecum. The court may grant injunctive relief restraining the person from collecting
contributions and any other relief, including the restraint by injunction or appointment of a
receiver, or any transfer, pledge, assignment, or other disposition of the person's assets, or any
concealment, alteration, destruction, or other disposition of subpoenaed books, accounts, records,
or other documents and materials as the court deems appropriate, until the person or organization
has fully complied with the subpoena or subpoena duces tecum and the Department has
completed its investigation or examination. The court may also order the person to produce a
financial statement that has been audited by an independent certified public accountant. Costs
incurred by the Department to obtain an order granting, in whole or in part, a petition for
enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed
person and failure to comply with the order shall be contempt of court.
    (d)     Violations. – The Department may enter an order imposing one or more of the
penalties set forth in subsection (e) of this section if the Department finds that a charitable
organization, sponsor, fund-raising consultant, or solicitor, or their officers, agents, directors, or
employees have engaged in any of the following acts:
            (1)      Violated or is operating in violation of any of the provisions of this Chapter or
                     of the rules adopted or orders issued under this Chapter.
            (2)      Made a false statement in an application, statement, or report required to be
                     filed under this Chapter.
            (3)      Refused or failed, after notice, to produce any records or to disclose any
                     information required to be disclosed under this Chapter or the rules adopted
                     by the Department.
            (4)      Made a false statement in response to any request or investigation by the
                     Department or the Attorney General.
    (e)     Penalties. – Upon a finding as set forth in subsection (d) of this section, the
Department may enter an order as follows:
            (1)      Imposing an administrative penalty not to exceed one thousand dollars
                     ($1,000) for each act or omission which constitutes a violation of this Chapter
                     or a rule or an order.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 20 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 52 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

            (2)      Issuing a cease and desist order that directs that the person cease and desist
                     specified fund-raising activities.
             (3)     Refusing to register or cancelling or suspending a registration.
             (4)     Placing the registrant on probation for a period of time, subject to such
                     conditions as the Department may specify.
             (5)     Issuing of a letter of concern.
             (6)     Cancelling an exemption granted under G.S. 131F-3.
    (f)      Procedures. – Except as otherwise provided in this section, the administrative
proceedings which could result in the entry of an order imposing any of the penalties specified in
subsection (e) of this section are governed by Chapter 150B of the General Statutes.
    (g)      Disposition of Penalties. – The clear proceeds of penalties provided for in subsection
(e) of this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with
G.S. 115C-457.2.

§ 131F-24. Civil remedies and enforcement.
    (a)     Civil Remedies. – In addition to other remedies authorized by law, the Attorney
General may bring a civil action in superior court to enforce this Chapter. Upon a finding that
any person has violated this Chapter, a court may make any necessary order or enter a judgment,
including a temporary or permanent injunction, a declaratory judgment, the appointment of a
master or receiver, the sequestration of assets, the reimbursement of persons from whom
contributions have been unlawfully solicited, the distribution of contributions in accordance with
the charitable or sponsor purpose expressed in the registration statement or in accordance with
the representations made to the person solicited, the reimbursement of the Department for
attorneys' fees and costs, including investigative costs, and any other equitable relief the court
finds appropriate. Upon a finding that any person has violated any provision of this Chapter, a
court may enter an order imposing a civil penalty in an amount not to exceed ten thousand
dollars ($10,000) per violation.
    The clear proceeds of penalties imposed pursuant to this subsection shall be remitted to the
Civil Penalty and Forfeiture Fund in accordance with G.S. 115C-457.2.
    (b)     Attorney General. – The Attorney General may conduct any investigation necessary
to bring a civil action under this section, including administering oaths and affirmations,
subpoenaing witnesses or material, and collecting evidence.
    (c)     Voluntary Compliance. – The Attorney General may terminate an investigation or an
action upon acceptance of a person's written assurance of voluntary compliance with this
Chapter. Acceptance of an assurance may be conditioned on commitment to reimburse donors or
to take other appropriate corrective action. An assurance is not evidence of a prior violation of
any of this Chapter. Unless an assurance has been rescinded by agreement of the parties or
voided by a court for good cause, subsequent failure to comply with the terms of an assurance is
prima facie evidence of a violation of this Chapter.

§§ 131F-25 through 131F-29. Reserved for future codification purposes.

§ 131F-30. Public information; annual report.

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 21 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 53 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

    (a)     Public Information Program. – The Department shall develop a public information
program to further the purposes of this Chapter. The purpose of the program is to help the public
recognize unlawful, misleading, deceptive, or fraudulent solicitations and make knowledgeable,
informed decisions concerning contributions.
    (b)     Information to Be Included. – The program shall include information concerning:
            (1)     The laws governing solicitations, including licensing and disclosure
                    requirements, prohibited acts, and penalties.
            (2)     The means by which the public can report suspected violations or file a
                    complaint.
            (3)     Any other information the Department believes will assist the public in
                    making knowledgeable and informed decisions concerning contributions.
    (c)     Annual Report. – The Department shall prepare an annual report to be submitted to
the Governor, the President of the Senate, and the Speaker of the House of Representatives and
to be made available to the public by publishing it on the Department's web site, summarizing
the information filed under this Chapter which the Department determines will assist the public
in making informed and knowledgeable decisions concerning contributions. The report shall
include the following:
            (1)     A list of complaints filed for which violations were found to have occurred in
                    each of the following categories: charitable organizations, sponsors, solicitors,
                    and fund-raising consultants.
            (2)     A list of the number of investigations by the Department, enforcement actions
                    commenced under this Chapter, and the disposition of those actions.
            (3)     A list of those charitable organizations and sponsors that have voluntarily
                    submitted an audited financial statement pursuant to G.S. 131F-6(a)(10) or an
                    audit with an opinion prepared by an independent certified public accountant.
            (4)     A list of all solicitors licensed under this Chapter and the fixed percentage of
                    the gross revenue that the charitable organization or sponsor will receive as a
                    benefit from the solicitation campaign, the reasonable estimate of the
                    percentage of the gross revenue that the charitable organization or sponsor
                    will receive as a benefit from the solicitation campaign, or the guaranteed
                    minimum percentage of the gross revenue that the charitable solicitation or
                    sponsor will receive as a benefit from the solicitation campaign as provided in
                    the contract between the solicitor and the charitable organization or sponsor,
                    whichever of these three amounts is least. This list shall appear in order of
                    percentages, from lowest to highest.
    (d)     Each year immediately following the submission of the report under subsection (c) of
this section, the Secretary of State shall issue that report as a press release to all print and
electronic news media that provide general coverage.

§ 131F-31. Contributions solicited for, or accepted by or on behalf of, a named individual.
    (a)    Trust Account Required. – Contributions solicited for, or accepted by or on behalf of,
a named individual shall be deposited in a trust account opened by a trustee named in a properly
established trust document.

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 22 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 54 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

    (b)     Use of Trust Funds. – Contributions deposited in the trust fund may be used only for
the purpose for which the contributions were solicited; if the contributions are no longer needed
for the purpose for which they were solicited, they may be used for another similar charitable
purpose. The trustee may disburse funds from the trust account only after making a written
record verifying the purpose for which the funds will be used accompanied by documentation of
the identity of the payee and the justification for the payment. The Trustee shall retain these
records for each disbursement from the trust account for a period of three years after the
disbursement.

§ 131F-32. Records.
    Each charitable organization, sponsor, fund-raising consultant, and solicitor shall keep, for a
period of at least three years, true and accurate records as to their activities in the State. The
records shall be made available to the Department for inspection and shall be furnished no later
than 10 days after the request was made.

§ 131F-33. Rule-making authority.
    The Department shall have the authority to adopt rules necessary for the implementation of
this Chapter or to prevent false or deceptive statements or conduct in the solicitation of charitable
contributions.


II. Administrative Rule Reference: Chapter 11 of Title 18 of the North Carolina
    Administrative Code
This version retains original spelling errors, includes only currently valid rules, and omits
historical footnotes and repealed provisions.
CHAPTER 11 - THE SOLICITATION LICENSING PROGRAM

18 NCAC 11 .0104 DEFINITIONS
(a) Terms defined in G.S. 131F-2 shall have the same meaning for the purpose of this Section as
they do in the statute.
(b) "The Act" means an Act to rewrite the Charitable Solicitation Act, G.S. 131F-1 et. seq.
(c) "Advertising material" means printed requests for contributions but does not include tapes,
records, films, slides, trailers, or other similar nonprinted items.
(d) "Audit or finance committee" means a group of three or more persons who serve on the
organization's governing board and of which the majority are neither officers nor employees of
the organization. A chief function of this committee shall be the review of the organization's
financial statement.
(e) "Compensation" means salaries, wages, fees, commissions, benefits, or any other
remuneration or valuable consideration.
(f) "Emergency medical service" means an organization which provides services pursuant to
Article 56 of Chapter 143 of the North Carolina General Statutes.


 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 23 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 55 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

(g) "Family" means parent, grandparent, child, brother, sister, grandchild, spouse, son-in-law,
daughter-in-law, mother-in-law, father-in-law, brother-in-law, sister-in-law, aunt, uncle or
cousin.
(h) "Fiscal year" means the twelve months period which a charitable organization or sponsor
uses as its accounting year.
(i) "Foundation" means an incorporated body which holds status with the IRS as a foundation
and is authorized to receive financial support from, and render financial support to, other persons
for charitable purposes.
(j) "Initial application" means the first application filed by a person required to be licensed on or
after January 1, 1995.
(k) "Instructional unit" means a department or school or an educational institution.
(l) "IRS" means the U. S. Internal Revenue Service.
(m) "Purpose of the organization" means the program services an organization performs.
(n) "Rescue squad" means meeting the eligibility requirements of N.C. Association of Rescue
and Emergency Medical Services, Inc. and as defined in G.S. 58-87-5.
(o) "Salaried employee" means a person who has an employer-employee relationship which can
be demonstrated by, but not limited to, the following:
        (1)     The withholding from the employee's salary for income taxes;
        (2)     The withholding from the employee's salary for F.I.C.A. taxes; and
        (3)     The granting of employees benefits such as insurance and leave time.
(p) "Solicitor consultant" means a solicitor as defined in G.S. 131F-2(19) except that neither the
solicitor consultant nor his employees ever receives, handles, or controls funds raised for a
charitable organization or sponsor.
(q) "Volunteer fire department" means certified by the North Carolina Department of Insurance
as required by G.S. 58-87-1.

18 NCAC 11 .0205 FOUNDATIONS AND INSTRUCTIONAL UNITS
A foundation or instructional unit shall be considered to have an established identity with an
educational institution if the relationship between the trustees of the educational institution and
the foundation or instructional unit meets one of the following criteria:
       (1)     The trustees have granted written authorization for the solicitation by the
               foundation or instructional unit;
       (2)     The trustees have final authority over the financial affairs of the foundation or
               instructional unit;
       (3)     The trustees have final authority over the disbursement of the contributions
               solicited by the foundation or instructional unit;
       (4)     The trustees have authorized the incorporation of receipts and disbursements of
               the contributions as a part of the educational institution's financial statement; or
       (5)     The trustees grant academic credit for instructional programs of the instructional
               unit.

18 NCAC 11 .0305 PERSONS SUBJECT TO LICENSURE
(a) Any person subject to licensure under G.S. 131F-5, 131F-15, or 131F-16 shall file an
application with the Department on forms provided by the Department prior to soliciting.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 24 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 56 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

(b) If the Department identifies a person who has failed to comply with Paragraph (a) of this
Rule, the Department shall send, by certified mail, to such person all forms relevant to licensure
and a notice which advises the person of the unlawful solicitation.
(c) Upon receipt of an application to solicit charitable funds in North Carolina, the Department
shall examine all submitted information. The Department shall retain the right to investigate any
application to assure that true and full disclosure has been made.
(d) Any license issued to a charitable organization or a sponsor shall indicate the type of
organization as defined by the IRS through its various exempt determination codes as follows:
        (1)     501(c)(1) - Congressional organization or federal credit union
        (2)     501(c)(3) - Charitable organization
        (3)     501(c)(4) - Civic organization
        (4)     501(c)(5) - Labor organization, union
        (5)     501(c)(6) - Business league
        (6)     501(c)(7) - Social club
        (7)     501(c)(8) - Fraternal beneficiary
        (8)     501(c)(10) - Domestic fraternal organization
        (9)     501(c)(19) - Armed forces organization; or, any other designation by the IRS.
(e) A charitable organization or sponsor which elects not to file for IRS Tax Exempt
Determination may be licensed as a "Non Tax Exempt Entity" provided it meets all other
requirements for licensure. In addition, the charitable organization or sponsor shall provide
disclosure in its solicitations that the charitable organization or sponsor is a non tax exempt
entity and that donations are not tax deductible.
(f) At least 65 days prior to the expiration of a license, the Department shall send each licensee a
renewal application form.
(g) Any charitable organization or sponsor which fails to file the renewal information by the due
date shall be assessed a late filing fee of twenty five dollars ($25.00) for each month or part of a
month after the due date on which the renewal information was due to be filed or after the period
of extension granted for the filing.

18 NCAC 11 .0306 INCOMPLETE APPLICATION
An applicant who fails to respond to any question, to provide any required information, or to
submit the proper fee shall not be licensed.

18 NCAC 11 .0308 FEDERATED FUND-RAISING ORGANIZATIONS
(a) A Federated Fund-Raising Organization (FFRO), unless exempt under G.S. 131F-3, shall file
an application which identifies member agencies of the FFRO. The identification of the member
agencies shall include the licensure status of the member agencies.
(b) If a member agency is exempt from licensure under G.S. 131F-3, the FFRO shall state the
name of the exempt member agency, the amount allocated by the FFRO to the member agency
during the previous fiscal year, and the reasons why the member agency is exempt, based on
information submitted by the member agency to the FFRO. This information shall be furnished
as a part of the FFRO's application for a license to solicit.
(c) If a member agency is subject to licensure under the provisions of G.S. 131F the FFRO shall
include the name and address of the member agency, the name of the executive in charge, the
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 25 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 57 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

phone number, and the amount allocated by the FFRO to the member agency during the previous
fiscal year. This information shall be furnished as a part of the FFRO's application for a license
to solicit.

18 NCAC 11 .0405 UNCOLLECTIBLE FEES
If any applicant remits a fee in the form of a check or other instrument which is uncollectible
from the paying institution, the Department shall notify the applicant of the nonpayment. If full
payment of the fee is not received within 15 days of the notice, the Department shall proceed
with denial of the application or revocation of the license.

18 NCAC 11 .0503       FINANCIAL INFORMATION OF CHARITABLE
                       ORGANIZATIONS
(a) A charitable organization or sponsor shall maintain financial records.
(b) Any person subject to licensure under G.S. 131F-5, 131F-15 and 131F-16 shall maintain
accurate financial records. The financial records shall include total support and revenue on a
gross basis and an itemization of all actual fund-raising expenses. Financial records shall be
retained for a period of at least three years after the license period to which they relate.
(c) A charitable organization or a sponsor who plans no solicitation of contributions in the State
upon the expiration of its license shall file, with the Department, a financial report within 90 days
of the expiration date of the license.
(d) The charitable organization or sponsor's assets shall not be commingled with those of any
other person.

18 NCAC 11 .0504 ACCOUNTING BY SOLICITORS
Within 90 days from the conclusion of a solicitation for which a solicitor has been retained, the
solicitor shall provide to the Department an accounting of all monies received, pledged, and
disbursed. The accounting shall be on a form prescribed by the Department. Solicitor's expense
information is required and may be accompanied by a statement from a certified public
accountant verifying its accuracy. The accounting shall be labeled as "verified" or "unverified"
and shall be available for inspection in the Charitable Solicitation Licensing Office.

18 NCAC 11 .0505 CHARITABLE SALES PROMOTION - COVENTURE
(a) Prior to a charitable sales promotion or coventure by a charitable organization or sponsor, the
charitable organization or sponsor shall obtain the following:
        (1)     A license as required under G.S. 131F-5, unless exempt from licensure under G.S.
                131F-3; and
        (2)     An agreement with the sales promotions or coventurer which shall include the
                projected amounts of gross sales, the projected sales for each vending unit, the
                charitable organization or sponsor's share per unit, and the charitable organization
                or sponsor's projected total dollar share.
(b) Upon the conclusion of the charitable sales promotion or coventure, the charitable
organization or sponsor shall provide to the Department an accounting of the items set forth in
Subparagraph (a)(2) of this Rule. In lieu of a separate accounting to the Department, the

 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 26 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 58 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

charitable organization or sponsor may incorporate the accounting into the financial report filed
pursuant to Rule .0503 (b) of this Section.

18 NCAC 11 .0506 SIMPLIFIED REPORTING FOR CERTAIN ORGANIZATIONS
(a) A charitable organization or sponsor which has total support and revenue for the preceding
fiscal year of less than one hundred thousand dollars ($100,000) may elect to file its financial
statement as required by G.S. 131F-6(8) or 131F-6(9). A financial statement filed pursuant to
G.S. 131F-6(8) shall be signed by three members of the audit or finance committee.
(b) A charitable organization or sponsor which has total support and revenue for the preceding
fiscal year of one hundred thousand dollars ($100,000) but less than two hundred fifty thousand
dollars ($250,000) shall provide a copy of a compilation performed and signed by an
independent public accountant and a copy of the IRS Form 990.
(c) A charitable organization or sponsor which has total support and revenue for the preceding
fiscal year of two hundred fifty thousand dollars ($250,000) or more shall provide an audit by a
certified public accountant and a copy of IRS Form 990.


18 NCAC 11 .0607 LICENSE YEAR
(a) A license year for a charitable organization or sponsor shall begin on the 15th day of the fifth
month after the end of the fiscal year. The Department shall grant a different license year upon
receipt of written notification of fiscal year change.
(b) A license shall be issued to any charitable organization or sponsor for less than a year when
the charitable organization or sponsor files an application for licensure after the 15th of the fifth
month of the end of the charitable organization or sponsor's fiscal year.

18 NCAC 11 .0608 NONTRANSFERABILITY OF LICENSE
(a) The license issued to any person subject to G.S. 131F shall not be transferable.
(b) Upon receipt of documentation of a name change of a licensed person, the Department shall
issue, without cost to the licensee, a new license.
(c) Upon request, any charitable organization or sponsor licensed under the provisions of G.S.
131F shall be provided an additional copy of its license free of charge.

18 NCAC 11 .0705 SOLICITATION VIOLATIONS AND REQUIREMENTS
(a) Any person, subject to licensure under G.S. 131F et. seq., who promises to produce an event
and fails to do so or has not produced the event within 60 days following the scheduled event
shall offer of a full refund to the purchaser.
(b) Any person, subject to licensure under G.S. 131F et. seq. who offers a publication or item for
sale who has not produced the publication or item for sale within 60 days of the promised
delivery date shall offer of a full refund to the purchaser.
(c) Any person subject to licensure under G.S. 131F et. seq. shall avoid all acts in solicitations
that would cause any person to suffer actual damages.
(d) A charitable organization or sponsor shall issue to each unpaid volunteer solicitor or salaried
employee a printed authorization or other identification and shall instruct that it be shown in all
solicitations by such solicitor or employee.
 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 27 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 59 of 74
 North Carolina Department of the Secretary of State
 Charitable Solicitation Licensing                                        Statute and Rule Reference

(e) When a solicitor or solicitor counsel sells tickets to an event where the seats are specifically
identified, the solicitor or solicitor counsel shall not sell duplicate tickets for the same seat.
(f) When a solicitor or solicitor counsel sells tickets for an event where the seats are not
specifically identified, the solicitor counsel shall not sell tickets in excess of 10% of the seating
capacity for the event.
(g) When a solicitor or solicitor counsel has sold tickets an event and the purchaser cannot be
seated at a scheduled performance of the event, the solicitor or solicitor counsel shall offer to the
purchaser the option of either guaranteed seating at another performance of a full refund.




 CSL Contact Information:                                                       ISSUED: September 20, 2012
 Agency Internet Site: www.sosnc.gov Electronic Mail: csl@sosnc.gov
 Telephone: (919) 807-2214 - Toll free for NC residents: 1-888-830-4989
 Facsimile: (919) 807-2220                                                                  Page 28 of 28

       Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 60 of 74
                         Appendix B:

                   Application
       Charitable or Sponsor Organization

Unless exempted under N.C.G.S. 131F-3, a charitable or sponsor
organization that intends to solicit contributions in the State, have
funds solicited on its behalf, or participate in a charitable sales
promotion or sponsor sales promotion shall obtain a license by
filing an application with the Department and paying the
applicable fee.

Following is the Application Form used by charitable or sponsor
organizations seeking to obtain a solicitation license in North
Carolina.

Organizations already holding a license must renew their license
annually by filing an application to update their registration.

All forms included in this Report, and additional forms used by the
Department, are available on the Department’s website at
www.sosnc.com.




  Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 61 of 74
North Carolina Department of the Secretary of State                                                                     Solicitation License Application
Charitable Solicitation Licensing Division                                                                           Charitable or Sponsor Organization
PO Box 29622                                                                             REVISED June 1, 2014
Raleigh, NC 27626-0622
Phone: 919-807-2214 NC only Toll Free: 1-888-830-4989 Email: csl@sosnc.gov Website: www.sosnc.com
__________________________________________________________________________________________________________________________________________________________________________________________

If applicant received less than $25,000 in N.C.G.S. §131F-2(5) contributions in immediate preceding fiscal year and does
not compensate any officer, trustee, organizer, incorporator, fundraiser, or solicitor, applicant may be eligible for
exemption and may file “Request for Exemption Under 131F-3(3)” and submit supporting documentation. This Form is
available at http://www.secretary.state.nc.us/csl/Download.aspx and may be filed in lieu of the application.
______________________________________________________________________________________________________________ ____________________________________________________________________________

1. Check appropriate box:                            Initial Application                             Renewal Application
2. N.C. Charitable Solicitation License Number:________________________(renewal applicants only)
3. Legal Name of Applicant Organization:______________________________________________________________________________
4. Principal Street Address:__________________________________________________________________________________________
5. City: _________________________________________ State: _______________ Zip Code: ___________________________________
6. Mailing address (may not be third party filer):___________________________________________________________________________
7. Telephone number: _____________________________________________________________________________________________
8. Email address (may not be third party filer):____________________________________________________________________________
9. Applicant’s Website: ____________________________________________________________________________________________
10. List all other NC locations:
    Street address(es):______________________________________________________________________________________________
    Telephone number(s):___________________________________________________________________________________________
11. Charitable purpose for which applicant is organized:__________________________________________________________________

________________________________________________________________________________________________________________

12. Charitable purpose for which solicited contributions will be used:________________________________________________________

________________________________________________________________________________________________________________

13. Major program activities of applicant:______________________________________________________________________________

14. Applicant’s Fiscal Year End Date: (month/day)_______________________________
15. Has applicant received a federal tax exemption determination letter?                                  Yes            No
    IRS Tax Exemption Code: __________________ (e.g. 501(c)(3) or other code included on IRS Tax Exempt Determination letter)
If yes, applicant must provide a copy of their “IRS Tax Exempt Determination” letter to the Department with this application or upon
receipt to obtain a tax exempt license. Once submitted, the Department will keep the applicant’s letter on file.
16. Applicant’s State of Establishment:___________________ Applicant’s Date of Establishment:______________________
   For non-NC corporations: Provide either of the following to verify the applicant’s current legal existence:
            1. Certificate of Existence or Certificate of Good Standing from state of incorporation dated no more than six months prior to
            date of signing of application, or
            2. Actual webpage screenshot found on a publicly accessible regulatory authority website dated no more than thirty (30) days
            prior to the date the license application was signed that includes the following elements:
                  Exact name of the entity as it appears on the license application; and
                  Language clearly verifying its status as a corporation in good standing in the state of incorporation (i.e. “current” or
                      “active”); and
                  Date the information was printed on the face of the document.

    For non incorporated applicants: Copy of stamped certificate of “doing business as” or “assumed name” filed with local
    Register of Deeds must be filed with application.
                         Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 62 of 74
                                                                                      Page 1 of 3
__________________________________________________________________________________________________________________________________________________________________________________________
The following items MUST be included with your application package: PLEASE ATTACH
17. List of all names used by applicant in the solicitation of contributions. All names must be legally registered and documentation of
legal registration of all names in state where registered must be filed with application._____________________________________
18. List of all states where applicant is authorized to solicit contributions.________________________________________________
19. List of names and street addresses of directors, officers, trustees, and salaried executive personnel for current fiscal year. (The
applicant’s street address may be used.)__________________________________________________________________________
20. List of names of individuals or officers in charge of any solicitation activities.__________________________________________
21. List of names, street addresses, and telephone numbers of individuals or officers who have final responsibility for custody and/or
final distribution of contributions.________________________________________________________________________________
22. Name, street address, and telephone number of individual who has custody of applicant’s financial records (if applicant does not
maintain an office in North Carolina)._____________________________________________________________________________
__________________________________________________________________________________________________________________________________________________________________________________________
23. Financial information: Include with the application at least one of the following documents with financial information for the
immediate preceding fiscal year. Check all documents that are included with this application.
     IRS Form 990 or 990-EZ (with dated signature of authorized official)                   Audited Financial Statement                     NC Annual Financial Report Form
Note: Schedule A is required with the Form 990                                        (available at www.secretary.state.nc.us/csl/Download.aspx)
Note: IRS e-postcard (Form 990-N) is not sufficient to satisfy the financial information requirement.
For newly established applicants with no financial history, a proposed budget for the current fiscal year including projected revenues
and expenses must be submitted.
__________________________________________________________________________________________________________________________________________________________________________________________
24. Contract(s) information: Does applicant intend to enter into, presently have, or had within the last 12 month period a contract(s)
with any person who qualifies as a fundraising consultant, solicitor, or coventurer?

     Yes, intend to enter or presently have                        Yes, had an active contract within the last 12 months                                 No
If yes, for EACH applicable Contractual Agreement or active contract within the last 12 months, attach a completed
NC Fundraising Disclosure Form. (available at www.secretary.state.nc.us/csl/Download.aspx)

25. Consolidated Application information: Is applicant applying as a parent organization for one or more subordinate organization(s)
(chapter, branch, member or affiliate) located in North Carolina?
    Yes.           No.
If yes, attach a list of applicant’s subordinate organization(s), include for each subordinate: (1) organization’s full legal name, (2) for non-
incorporated applicants, copy of stamped certificate of “doing business as” or “assumed name” filed with local Register of Deeds), (3)
address for each NC location, (4) contact person for each NC location, and (5) telephone number for each NC location.
If yes, attach appropriate parent and subordinate organization(s) financial information in accordance with instructions in Question 23.
26. Federated Fundraising Organization information: Is applicant a United Way, United Arts Fund, community chest, or other
federation of independent charitable organizations which have voluntarily joined together for the purpose of raising and distributing
contributions and where membership does not confer operating authority and control of the individual group organization upon the
federated group organization?
    Yes.           No.
If yes, attach a list of applicant’s member agencies that complies with the following requirements:

            A. For each NC member agency exempt from license requirements, the agency name, why the agency is exempt (a statutory
            cite is sufficient), and the amount allocated by the applicant to the member agency during the immediate preceding fiscal year.

            B. For each NC member agency subject to license requirements, provide the agency’s charitable solicitation license number
            assigned by the Department, the agency name, the agency address, the name of the executive in charge of the member
            agency, the agency telephone number, and the amount allocated by the applicant to the licensed member agency during the
            immediate preceding fiscal year.
27. Does applicant compensate (in any capacity) any officer, trustee, organizer, or incorporator?
    Yes.            No.

                         Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 63 of 74
                                                                                      Page 2 of 3
28. Has applicant or any of its officers, directors, trustees, or salaried executive personnel been enjoined from soliciting contributions in
any jurisdiction?     Yes.              No. If Yes, attach an explanatory statement.

29. Has applicant or any of its officers, directors, trustees, or salaried executive personnel been found to have engaged in unlawful
practices in the solicitation of contributions or the administration of charitable assets in any jurisdiction?
     Yes.            No.
If Yes, attach an explanatory statement.

30. Has applicant had its authority denied, suspended, or revoked by any governmental agency?
     Yes.            No.
If yes, attach an explanatory statement including the reason(s) for each denial, suspension, or revocation.

31. Has applicant entered into any assurance of voluntary compliance or similar agreement in any jurisdiction?
     Yes.            No.
If yes, attach one (1) copy of each agreement.
32. Calculation of License Fee:
Amount of N.C.G.S. §131F-2(5) contributions received in immediate preceding fiscal year: $__________________________________
If applicant received less than $5,000, there is no license fee.
If applicant is required to have a license and received $5,000 but less than $100,000 in immediate preceding fiscal year: $50.00
If applicant received more than $100,000, but less than $200,000 in immediate preceding fiscal year: $100.00
If applicant received more than $200,000 in immediate preceding fiscal year: $200.00
Calculated license fee amount:                                                                        $__________________
Calculation of Late Fee: $25.00 per month following expiration of last license or extension
calculated on the fifteenth day of each month past the due date.                                   + $__________________

Total fee amount attached to this application:                                                        $__________________
MAKE CHECK PAYABLE TO: NORTH CAROLINA DEPARTMENT OF THE SECRETARY OF STATE
33. APPLICANT SIGNATURE: To be signed in the presence of a Notary Public who has administered the following oath:
I swear or affirm that I am the Treasurer or Chief Fiscal Officer (CFO) of the applicant charitable or sponsor organization, and that the
information furnished in this application and all supplemental forms, reports, documents, and attachments are true and correct to the
best of my knowledge under penalty of perjury.
Signature:                           ______________________________________________________________________
Signer's Name (Print):               ______________________________________________________________________
Signer's Title (Print):              ______________________________________________________________________
NOTARIZATION:
In County_____________________________________________State____________________________________________
Sworn to and subscribed before me this the _________ day of _______________________ in the year of _______________.
Notary Public's Signature: ________________________________________________________________________________
Notary Public's Name (Print): _____________________________________________________________________________
Date Notary Public's Commission Expires: ___________________________________________________________________
Please place notary stamp or seal imprint beside or below this line:




34. Third Party Filer Contact Information (optional):
Name:____________________________________________________Telephone Number:______________________________________
Email address:____________________________________________________________________________________________________
                     Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 64 of 74
                                                                  Page 3 of 3
                        Appendix C:

                     Application
                Fundraising Consultant

Unless exempted under N.C.G.S. 131F-3, a person shall not act as
a fundraising consultant in this State unless that person has
obtained a license from the Department and paid the applicable
fee.

Following is the Application Form used by a fundraising
consultant seeking to obtain a license in North Carolina.

Consultants already holding a license must file a Renewal
Application on an annual basis.

All forms included in this Report, and additional forms used by the
Department, are available on the Department’s website at
www.sosnc.com.




  Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 65 of 74
  North Carolina Department of the Secretary of State                                                                      Fund-Raising Consultant
  Charitable Solicitation Licensing Division                                                                                   License Application
  P.O. Box 29622
  Raleigh, NC 27626-0622                                                                                Form Issue Date: 10/21/2003 Revised 010/04/13
  Telephone: 919-807-2214                                                                                                                     Page 1 of 2

1. Application Type:       Initial      Renewal

2. Applicant’s Full Business Legal Name:                                                       3. Applicant’s Principal Telephone Number:



4. Applicant’s Principal Street Address:


City:                                                            State:                                        Zip Code:

5. Applicant’s Mailing Address:


City:                                                            State:                                        Zip Code:

6. Applicant’s Internet Site Address:                                          7. Applicant’s Contact Person Email Address:



8. Legal Form of Applicant’s Business:

  Sole Proprietor/Individual                                Corporation                                 General Partnership

   Limited Liability Corporation                            Limited Liability Partnership            Other _____________________
9. Applicant’s State of Establishment:                                        10. Applicant’s Date of Establishment:

11. For non-NC corporations: Provide either of the following to verify the applicant’s current legal existence:

          1. Certificate of Existence or Certificate of Good Standing from state of incorporation dated no more than six months prior to
          date of signing of application, or

          2. Actual webpage screenshot found on a publicly accessible regulatory authority website dated no more than thirty (30) days prior to
          the date the license application was signed that includes the following elements:
                   Exact name of the entity as it appears on the license application; and
                   Language clearly verifying its status as a corporation in good standing in the state of incorporation (i.e. “current” or “active”); and
                   Date the information was printed on the face of the document.

For non incorporated applicants: Copy of stamped certificate of “doing business as” or “assumed name” filed with local Register of Deeds
must be filed with application.

12. If Applicant’s principal place of business is located outside North Carolina, ATTACH list of street addresses of any applicant offices located in
North Carolina.                                                                              ATTACHMENT 12 included?           Yes      No NC office

13. Are ANY of applicant’s’ owners, directors, officers, or employees RELATED as parent, spouse, child, or sibling to ANY of applicant’s other
directors, officers, owners, or employees?                                                                                   Yes     No
                                                   If answer is YES, attach a brief written explanation. ATTACHMENT 13 included?             Yes

14. Are ANY of applicant’s’ owners, directors, officers, or employees RELATED as parent, spouse, child, or sibling to ANY officer, director,
trustee, or employee of any charitable organization or sponsor under contract with applicant?                                      Yes      No
                                                     If answer is YES, attach a brief written explanation.       ATTACHMENT 14 included?            Yes
 15. Are ANY of applicant’s’ owners, directors, officers, or employees RELATED as parent, spouse, child, or sibling to ANY supplier or vendor
providing goods or services to any charitable organization or sponsor under contract with the applicant?                           Yes       No
                                                      If answer is YES, attach a brief written explanation.       ATTACHMENT 15 included?           Yes
16. Within the last five (5) years, has the applicant, or any of the applicant’s directors, officers, employees, agents, or persons with a controlling
interest in the applicant been convicted of ANY felony?                                                                           Yes       No
                                                     If answer is YES, attach a brief written explanation.    ATTACHMENT 16 included?               Yes
17. Within the last five (5) years, has the applicant, or any of the applicant’s directors, officers, employees, agents, or persons with a controlling
interest in the applicant been convicted of ANY misdemeanor arising from the conduct of a solicitation for ANY charitable organization or sponsor
OR charitable or sponsor purpose?                                                                                                Yes       No
                                                       If answer is YES, attach a brief written explanation.      ATTACHMENT 17 included?            Yes

18. Within the last five (5) years, has the applicant, or any of the applicant’s directors, officers, employees, agents, or persons with a controlling
interest in the applicant been enjoined from violating ANY charitable solicitation law in this or ANY other state?               Yes       No
                                                      If answer is YES, attach a brief written explanation.       ATTACHMENT 18 included?            Yes




                     Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 66 of 74
  North Carolina Department of the Secretary of State                                                           Fund-Raising Consultant
  Charitable Solicitation Licensing Division                                                                        License Application
  P.O. Box 29622
  Raleigh, NC 27626-0622                                                                        Form Issue Date: 10/21/2003 Revised 010/04/13
  Telephone: 919-807-2214                                                                                                           Page 2 of 2

19. ATTACH a list of the NAMES and PHYSICAL RESIDENCE ADDRESSES of ALL of applicant’s directors, officers, and owners. This section
must be completed for sole proprietorships, partnerships, and corporations of all types.
                                                                                                   ATTACHMENT 19 included?          Yes
20. ATTACH the required fee of two hundred dollars ($200.00) (make check payable to: NC Department of the Secretary of State).
                                                                                                  ATTACHMENT 20 (FEE) included?                   Yes
21. Does applicant intend to cover multiple individuals with single license?                                            Yes         No
If YES, ATTACH list containing names and street addresses for ALL officers, employees, and agents of the applicant, as well as all other
individuals contracted to work under applicant’s direction.                                              ATTACHMENT 21 included?:                 Yes
22. Applicant’s signature:

         I do hereby swear or affirm that the information furnished in this application and all supplemental forms, reports,
         documents, and attachments are true and correct to the best of my knowledge under penalty of perjury.
         I do further swear or affirm that this applicant meets the requirements of G.S. §131F-2(10) for acquiring and maintaining
         a North Carolina fund-raising consultant license in that this applicant:
              a.   is retained by a charitable organization or sponsor for a fixed fee or rate under a written agreement to plan,
                   manage, conduct, consult, or prepare material for the solicitation of contributions in the State of North Carolina;
                   and
              b.   does not solicit contributions or employ, procure, or engage any person to solicit contributions; and
              c.   does not at any time have custody or control of contributions.


                                                                         Signature: _____________________________________________________


                                                             Signer’s Name (Print):


                                                             Signer’s Title (Print):


23. Notarization: The following is for a notary public to place you under oath and then notarize YOUR signature:

    (County)______________________________________(State)___________________________________
    County and State in which oath or affirmation taken
                                                                          Sworn to and subscribed before me this the (e.g., 1st):
                   Notary Stamp or Seal goes Here ↓
                                                                          Day of (e.g., May):             In the year of (e.g., 2013):


                                                                          Notary Public’s Signature:


                                                                          Notary Public’s Name (Print):


                                                                          Date Notary Public’s Commission Expires:


                                   OPTIONAL APPLICANT/THIRD PARTY CONTACT INFORMATION
Contact Person Name:                                                   Contact Person Title:


Contact Person Business/Firm Name:                                     Contact Person’s Electronic Mail Address:


Contact Person’s Telephone Number:                                     Contact Person’s Facsimile Number:




                   Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 67 of 74
                        Appendix D:

                         Application
                          Solicitor

Unless exempted under N.C.G.S. 131F-3, a person shall not act as
a solicitor in this State unless that person has obtained a license
from the Department and paid the applicable fees.

Following is the Application Form used by a solicitor seeking to
obtain a license in North Carolina.

Solicitors already holding a license must file a Renewal
Application on an annual basis.

All forms included in this Report, and additional forms used by the
Department, are available on the Department’s website at
www.sosnc.com.




  Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 68 of 74
North Carolina Department of the Secretary of State                                                                                    Solicitor
Charitable Solicitation Licensing Division                                                                                   License Application
P.O. Box 29622
Raleigh, NC 27626-0622                                                                             Form Issue Date: 10/22/2003 Revised 10/4/2013
Telephone: 919-807-2214                                                                                                                   Page 1 of 2

1. Application Type:       Initial      Renewal
2. Applicant’s Full Business Legal Name:                                           3. Applicant’s Principal Telephone Number:


4. Applicant’s Principal Street Address:


City:                                                            State:                                        Zip Code:

5. Applicant’s Mailing Address:


City:                                                            State:                                        Zip Code:

6. Applicant’s Internet Site Address:                                          7. Applicant’s Contact Person Email Address:



8. Legal Form of Applicant’s Business:

  Sole Proprietor / Individual                              Corporation                                 General Partnership

   Limited Liability Corporation                            Limited Liability Partnership           Other _____________________
9. Applicant’s State of Establishment:                                 10. Applicant’s Date of Establishment:

11. For non-NC corporations: Provide either of the following to verify the applicant’s current legal existence:

          1. Certificate of Existence or Certificate of Good Standing from state of incorporation dated no more than six months prior to
          date of signing of application, or

          2. Actual webpage screenshot found on a publicly accessible regulatory authority website dated no more than thirty (30) days prior to
          the date the license application was signed that includes the following elements:
               •    Exact name of the entity as it appears on the license application; and
               •    Language clearly verifying its status as a corporation in good standing in the state of incorporation (i.e. “current” or “active”); and
               •    Date the information was printed on the face of the document.

For non incorporated applicants: Copy of stamped certificate of “doing business as” or “assumed name” filed with local Register of Deeds
must be filed with application.


12. If applicant’s principal place of business is located outside North Carolina, ATTACH list of street addresses of any applicant offices
located in North Carolina.                                                       ATTACHMENT 12 included?        Yes      No NC Offices

13. Are ANY of applicant’s’ owners, directors, officers, or employees RELATED as parent, spouse, child, or sibling to ANY of applicant’s
other directors, officers, owners, or employees?                                                              Yes      No
                                                If answer is YES, attach a brief written explanation.            ATTACHMENT 13 included?               Yes
14. Are ANY of applicant’s’ owners, directors, officers, or employees RELATED as parent, spouse, child, or sibling to ANY officer, director,
trustee, or employee of any charitable organization or sponsor under contract with applicant?
                                                                                                                           Yes       No
                                                  If answer is YES, attach a brief written explanation           ATTACHMENT 14 included?               Yes
15. Are ANY of applicant’s’ owners, directors, officers, or employees RELATED as parent, spouse, child, or sibling to ANY supplier or
vendor providing goods or services to any charitable organization or sponsor under contract with the applicant?
                                                                                                              Yes      No
                                              If answer is YES, attach a brief written explanation. ATTACHMENT 15 included?                            Yes
16. Within the last five (5) years, has the applicant, or any of the applicant’s directors, officers, employees, agents, or persons with a
controlling interest in the applicant: been convicted of ANY felony?                                               Yes        No

                                                If answer is YES, attach a brief written explanation.      ATTACHMENT 16 included?         Yes
17. Within the last five (5) years, has the applicant, or any of the applicant’s directors, officers, employees, agents, or persons with a
controlling interest in the applicant been convicted of ANY misdemeanor arising from the conduct of a solicitation for ANY charitable
organization or sponsor OR charitable or sponsor purpose?
                                                                                                                   Yes       No
                                                 If answer is YES, attach a brief written explanation.      ATTACHMENT 17 included?        Yes




               Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 69 of 74
North Carolina Department of the Secretary of State                                                                              Solicitor
Charitable Solicitation Licensing Division                                                                             License Application
P.O. Box 29622
Raleigh, NC 27626-0622                                                                          Form Issue Date: 10/22/2003 Revised 10/4/2013
Telephone: 919-807-2214                                                                                                            Page 2 of 2

18. Within the last five (5) years, has the applicant, or any of the applicant’s directors, officers, employees, agents, or persons with a
controlling interest in the applicant been enjoined from violating ANY charitable solicitation law in this or ANY other state?
                                                                                                                     Yes        No
If answer is YES, attach a brief written explanation.                                                      ATTACHMENT 18 included?           Yes


19. ATTACH a list of the NAMES and PHYSICAL RESIDENCE ADDRESSES of ALL of applicant’s officers, directors, and owners. This
section must be completed for sole proprietorships, partnerships, and corporations of all types.
                                                                                                 ATTACHMENT 19 included?                     Yes
20. ATTACH a list of the NAMES of ALL persons in charge of ANY solicitation activity.
                                                                                                  ATTACHMENT 20 included?                    Yes
21. ATTACH the required fee of two hundred dollars ($200.00) (make check payable to: NC Department of the Secretary of State).
                                                                                            ATTACHMENT 21 (FEE) included?                    Yes
22. If Partnership or Corporation, does applicant intend to cover multiple individuals with single license?
                                                                                                                            Yes      No
If YES, ATTACH list containing names and street addresses for ALL partners, members, officers, directors, employees, and agents of the
applicant, as well as all other individuals contracted to work under applicant’s direction.
                                                                                                    ATTACHMENT 22 included?:         Yes
23. ATTACH appropriate BOND or other surety required by N.C.G.S. 131F-16(d) in the appropriate amount as follows:

      Contributions received in last fiscal year                Required Bond Amount

                   Up to $100,000                                       $20,000

                   Up to $200,000                                       $30,000
                                                                                                   ATTACHMENT 23 (BOND) included?            Yes
                 $200,000 and over                                      $50,000
24. Applicant’s signature:
         I do hereby swear or affirm that the information furnished in this application and all supplemental forms, reports,
         documents, and attachments are true and correct to the best of my knowledge under penalty of perjury.


                                                        Signature: _____________________________________________________
                                                         Signer’s Name (Print):

                                                         Signer’s Title (Print):


25. Notarization: The following is for a notary public to place you under oath and then notarize YOUR signature:
(County)_________________________________(State)__________________________________________
County and State in which oath or affirmation taken

                                                                   Sworn to and subscribed before me this the (e.g., 1st):
             Notary Stamp or Seal goes Here ↓
                                                                   Day of (e.g., May):              In the year of (e.g., 2013):


                                                                   Notary Public’s Signature:

                                                                   Notary Public’s Name (Print):


                                                                   Date Notary Public’s Commission Expires:


                                  OPTIONAL APPLICANT/THIRD PARTY CONTACT INFORMATION
Contact Person Name:                                                  Contact Person Title:


Contact Business/Firm Name:                                           Contact Person’s Electronic Mail Address:


Contact Person’s Telephone Number:                                    Contact Person’s Facsimile Number:


               Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 70 of 74
                        Appendix E:

                      Enforcement
                     Complaint Form

Individuals with a concern about a solicitation they have received
from a charitable organization or sponsor or from a professional
fundraiser acting on behalf of a charitable organization or sponsor
are asked to document their concern using the Complaint Form
provided by the Department. The completed form should be
submitted to the Department, along with any accompanying
documentation and materials, via postal mail, fax or email,
whichever is most appropriate.

A sample of the Department’s Complaint Form and instructions for
completing the form follows.

All forms included in this Report, and additional forms used by the
Department, are available on the Department’s website at
www.sosnc.com.




  Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 71 of 74
                         North Carolina Department of the Secretary of State
                              Charitable Solicitation Licensing Division

                                           Complaint Form

Please type or print clearly

COMPLAINANT INFORMATION

 Name

 Address

 City                                         State                            Zip

 Phone: Home     (        )                   Business    (      )

 Email:


*Note: Public Information. Do not complete if you prefer to be anonymous.

COMPLAINT INFORMATION AND/OR ORGANIZATION/INDIVIDUAL
*Please provide all available information.


 Name

 Address

 City

 State (or Canadian Province)                                 Zip (or Postal Code)
 Phone Number        (        )                           Fax Number (        )

 Email                                                    Website

 Contact Person or
 Representative

TELL US ABOUT YOUR COMPLAINT
Please be as specific as possible.
                                                         Date of Occurrence




(Attach additional sheets if necessary.)

                                                                                     Page 1 of 2



           Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 72 of 74
 TELL US ABOUT YOUR COMPLAINT (continued). If you need more space attach additional sheets.




Attach a copy (not originals) of all documents in your possession that relate to your complaint.
Documents provided to this office may become public record. Possible documents include:

    Printed solicitations                               Flyers/Placards        Acknowledgements
    Brochures                                           Invoices               Cancelled Checks
    Newspaper Advertisements                            Your Notes             Cancelled Money Orders
    Letters from the company (including envelopes)      Receipts               Credit Card Statements


The information I have provided is true and accurate to the best of my knowledge.

   YOUR
   SIGNATURE                                                                   DATE



   MAIL TO:            NC DEPARTMENT OF THE SECRETARY OF STATE
                       CHARITABLE SOLICITATION LICENSING DIVISION
                       JASON RICKS, INVESTIGATOR
                       PO BOX 29622
                       RALEIGH, NC 27626-0622

 EMAIL TO:       csl@sosnc.gov

   FAX TO:             (919) 807-2220


                                                                                                           Page 2 of 2


            Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 73 of 74
                      North Carolina Department of the Secretary of State
                           Charitable Solicitation Licensing Division


                                 Complaint Filing Instructions

The mission of the North Carolina Department of Secretary of State is to serve and protect citizens, the business
community and governmental agencies by facilitating business activities, by providing accurate and timely information
and by preserving documents and records.

The Charitable Solicitation Licensing Division (CSL) enforces violations of charitable solicitation laws found in
Chapter 131F of the North Carolina General Statutes. In performing this duty, CSL may act on complaints received
from the public and also possesses authority to investigate potential violations on its own initiative. The Division
shares enforcement authority under Chapter 131F with the North Carolina Attorney General's Office which possesses
separate and independent authority to investigate violations of Chapter 131F.
CSL performs three explicit statutory duties:

• We license certain organization and persons that solicit North Carolina residents for charitable contributions;
• We investigate violations of the Charitable Solicitations Act, N.C.G.S. Chapter 131F;
• We provide information for consumer and public use concerning charitable solicitations, solicitation fraud, and
  related consumer information.

Charitable Solicitation Act

A copy of the Charitable Solicitation Act can be found on our website www.sosnc.gov. Click on Charitable
Solicitations and then on Downloads. Scroll down until you see NC Solicitation Law and Rules.

To file a complaint please complete the attached form providing as much detail as possible. The completed form may
be sent to this office via e-mail at csl@sosnc.gov, by fax to (919) 807-2220, or by mail to:

North Carolina Department of the Secretary of State
Charitable Solicitations Licensing Division
Jason Ricks, Investigator
P.O. Box 29622
Raleigh, NC 27626-0622

Contact Information:

Toll Free Telephone Number for North Carolina Residents: 1 (888) 830-4989

Jason Ricks, Investigator                                   Jennifer Dupree, Document Examiner
CSL Enforcement Section                                     CSL Enforcement Section
(919) 807-2211                                             (919) 807-2248
jricks@sosnc.gov                                           jdupree@sosnc.gov

Fraud and/or Embezzlement

If you suspect fraud and/or embezzlement within a nonprofit organization, please contact local law enforcement or the
District Attorney’s office for the county in which the alleged fraud or embezzlement occurred.

Attorney General’s Office

You may also file a complaint with the Attorney General’s Office via their website www.ncdoj.com. Click on Contact
Us and complete the on-line form. You may also send correspondence to the Attorney General’s office at:

NC Department of Justice
Consumer Protection Section
9001 Mail Service Center
Raleigh, North Carolina 27699-9000




        Case 1:17-cv-00256-MR Document 43-14 Filed 01/22/19 Page 74 of 74
